--------------------------------------------------------------------------------

TABLE OF CONTENTS



Exhibit 10.31
MANUFACTURING AND SUPPLY AGREEMENT
Between
GENENTECH, INC. and LONZA BIOLOGICS, INC.
Dated December 7,  2003

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



         
ARTICLE 1. DEFINITIONS
    1  
 
       
ARTICLE 2. COMMITMENT TO MANUFACTURE; PURCHASE
    6  
 
       
2.1 Commitment to Manufacture; Purchase
    6  
2.2 LB and Lonza Inc.
    6  
2.3 Execution of Tech Transfer Agreement and Quality Agreement
    6  
 
       
ARTICLE 3. MANAGEMENT OF PROJECT
    7  
3.1 Management
    7  
3.2 On-Site Participation of Genentech Personnel at the Lonza Facility
    10  
3.3 Lonza Personnel at the Lonza Facility
    10  
 
       
ARTICLE 4. TECHNOLOGY TRANSFER AND PROCESS IMPLEMENTATION
    10  
 
       
4.1 Technology Transfer and Manufacturing Process Implementation
    10  
4.2 Changes to Tech Transfer Agreement; Changes to the Manufacturing Process
    10  
4.3 Facility Modifications and Improvements
    10  
4.4 Initial Runs and Batches
    10  
4.5 Raw Materials and Suppliers
    12  
4.6 Regulatory Matters
    12  
4.7 Target Dates
    12  
4.8 Manufacturing, Documentation
    13  
4.9 Product Substitution
    13  
 
       
ARTICLE 5. RUNS; PRODUCTION AND SUPPLY; DELIVERIES
    13  
 
       
5.1 Commercial Production of Bulk Drug
    14  
5.2 Efforts
    14  
5.3 Production and Supply
    14  
5.4 Management of Product Manufacturing Forecast
    15  
5.5 Delivery Terms
    16  
5.6 Storing, Packaging and Shipping
    16  
5.7 Additional and New Capacity at the Lonza Facility
    16  
5.8 Regulatory Approval for Outside the United States
    18  
5.9 Sale of Lonza Facility
    18  
 
       
ARTICLE 6. PAYMENTS
    19  
 
       
6.1 Execution Fee
    19  
6.2 [Intentionally left blank]
    19  
6.3 Milestone Payments
    19  
6.4 Batch Pricing; Invoicing
    20  
6.5 Payment Method
    21  
6.6 Commercial Audit
    21  
 
       
ARTICLE 7. MANUFACTURER PRODUCT WARRANTIES
    21  
 
       
7.1 Product Warranties by Lonza
    21  
7.2 Lonza Facility
    21  
 
       
ARTICLE 8. SPECIFICATION AND MANUFACTURING — PROCESS CHANGES
    22  
 
       
8.1 Specification and Manufacturing — Process Changes
    22  
8.2 Procedure for Specification or Manufacturing Process Changes by Lonza
    23  
8.3 Vendor or Supplier Changes
    23  
 
       
ARTICLE 9. CLAIMS
    23  
 
       
9.1 Notice of Claims
    23  

i



--------------------------------------------------------------------------------



TABLE OF CONTENTS



         
9.2 No Lonza Liability
    23  
9.3 Lonza Liability; Replacement of Product
    23  
9.4 Cooperation in Investigations, Disposition of Non-Conforming Bulk Drug
    24  
 
       
ARTICLE 10. MANUFACTURING AUDITS; CERTIFICATE OF COMPLIANCE; AND REGULATORY
MATTERS
    24  
 
       
10.1 Manufacturing Audits
    24  
10.2 Certificates; Manufacturing Issues; Records
    24  
10.3 Complaints
    24  
10.4 Regulatory Correspondence
    24  
10.5 Inspections; Non-Compliance; Failure to Manufacture
    25  
 
       
ARTICLE 11. RECALLS
    25  
 
       
11.1 Recalls
    25  
 
       
ARTICLE 12. QUALITY ASSURANCE; QUALITY CONTROL; VALIDATION; STABILITY
    26  
 
       
12.1 Responsibility for Quality Assurance and Quality Control
    26  
12.2 Validation of Lonza Facility; Utilities and Equipment
    26  
12.3 Validation of Bulk Manufacturing Process
    26  
12.4 Change Control
    26  
12.5 Stability.
    26  
 
       
ARTICLE 13. MANUFACTURER’S OBLIGATIONS AS MANUFACTURER
    26  
 
       
13.1 Control of Working Cell Bank
    26  
13.2 Manufacturing Capabilities
    27  
13.3 Compliance with Law.
    27  
13.4 Lonza Facility.
    27  
13.5 Storage Facilities
    27  
13.6 Raw Materials
    27  
13.7 Subcontracting
    27  
13.8 Regulatory Documentation
    27  
13.9 Manufacturing Data
    27  
13.10 Retention and Reserve Samples
    27  
13.11 Analytical Testing
    27  
13.12 Accurate Documentation
    27  
13.13 Insurance
    38  
 
       
ARTICLE 14. LICENSES
    28  
 
       
14.1 License Grant to Genentech of Rights Existing as of the Effective Date
    28  
14.2 License Grant to Genentech of Rights Obtained after the Effective Date;
Option to Grant Sublicenses
    28  
14.3 No Implied Licenses
    29  
14.4 Survival
    29  
 
       
ARTICLE 15. OWNERSHIP OF INTELLECTUAL PROPERTY, MATERIALS AND EQUIPMENT
    29  
 
       
15.1 Inventorship, Existing Confidential Information, and Inventions
    29  
15.2 Ownership of Equipment
    30  
 
       
ARTICLE 16. REPRESENTATIONS AND WARRANTIES
    30  
 
       
16.1 Genentech
    30  
16.2 Lonza
    30  
 
       
ARTICLE 17. INDEMNIFICATION
    31  
 
       
17.1 Indemnification
    31  
17.2 Indemnification Procedures
    31  
17.3 Survival of Indemnification Obligations
    31  

ii



--------------------------------------------------------------------------------



TABLE OF CONTENTS



         
17.4 Disclaimer of Consequential Damages
    31  
 
       
ARTICLE 18. CONFIDENTIALITY
    32  
 
       
18.1 Confidentiality Obligations
    32  
18.2 Terms of Agreement
    32  
18.3 Exclusions
    32  
18.4 Notification of Mandatory Disclosure
    33  
18.5 No Licenses Maintenance of Confidentiality; Non-use Obligations
    33  
18.6 Survival of Confidentiality Obligations
    34  
18.7 Termination of Certain Prior Agreements
    34  
18.8 No Disclosure of Unrelated Information
    34  
 
       
ARTICLE 19. PRESS RELEASES;USE OF NAMES
    34  
 
       
19.1 Press
    34  
19.2 Use of Names
    34  
 
       
ARTICLE 20. TERM; TERMINATION
    34  
 
       
20.1 Term; Option to Extend
    34  
20.2 Termination
    34  
20.3 Consequences of Termination
    35  
 
       
ARTICLE 21. ASSIGNMENT
    37  
 
       
21.1 Assignment
    37  
 
       
ARTICLE 22. DISPUTE RESOLUTION
    37  
 
       
22.1 Exclusions.
    37  
22.2 Dispute Resolution
    37  
 
       
ARTICLE 23. FORCE MAJEURE
    38  
 
       
23.1 Effect of Force Majeure Event
    38  
23.2 Notice of Force Majeure.
    39  
23.3 Annual Minimum Campaign and Annual Minimum Runs
    39  
23.4 Target Dates and Milestones
    39  
23.5 Termination
    39  
 
       
ARTICLE 24. MISCELLANEOUS
    39  
 
       
24.1 Notices
    39  
24.2 Applicable Law
    40  
24.3 Headings
    40  
24.4 Exhibits
    40  
24.5 Severability
    40  
24.6 Independent Contractors.
    40  
24.7 Waiver
    40  
24.8 Counterparts
    40  
24.9 [This Section intentionally left blank.]
    41  
24.10 Harmful Products
    41  
24.11 Non-Solicitation
    41  
24.12 Injunctive Relief
    41  
24.13 Entirety; Amendments
    41  
24.14 Preference
    41  
 
       
Annual Minimums***
    43  
 
       
Campaign Maximums
    43  

iii



--------------------------------------------------------------------------------



TABLE OF CONTENTS



MANUFACTURING AND SUPPLY AGREEMENT
“THIS MANUFACTURING AND SUPPLY AGREEMENT (“Agreement”) is made effective as of
December 7 2003, by and between Lonza Biologics PLC, having its principal place
of business at 228 Bath Road, Slough, Berkshire SL1 4DX, England (“LB”), Lonza
Biologics, Inc. having its principal place of business at 101 International
Drive Portsmouth, New Hampshire 03801 (“Lonza Inc”) (collectively LB and Lonza
Inc, hereinafter “Lonza”), and Genentech, Inc., a Delaware corporation, having
its principal place of business at One DNA Way, South San Francisco, California
94080 (“Genentech”).
BACKGROUND
Genentech markets and sells a certain proprietary biological pharmaceutical
product known as Rituxan. Genentech desires to obtain additional supply of
commercial quantities of Rituxan bulk drug substance. Lonza has the experience
and expertise necessary to perform the manufacturing and related services needed
to supply Rituxan bulk drug substance, and Lonza owns a facility that, with some
modifications, could be suitable for production of commercial quantities of
Rituxan bulk drug substance.
Genentech desires to retain Lonza as a nonexclusive manufacturer of commercial
quantities of Rituxan bulk drug substance and purchase commercial quantities of
such product from Lonza, and Lonza desires to perform such services and sell
commercial quantities of such product to Genentech, all on the terms and
conditions set forth in this Agreement.
Within ten (10) business days after the Effective Date (or such other date as
agreed to by the Parties), Lonza and Genentech shall enter into a Tech Transfer
Agreement and Quality Agreement (each as defined below) for the purpose of
further effectuating the intent of the Parties hereunder.
AGREEMENT
NOW, THEREFORE, IN CONSIDERATION OF the mutual covenants set forth in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

ARTICLE 1.
DEFINITIONS
The following terms, whether used in the singular or plural, shall have the
meanings assigned to them below for purposes of this Agreement.
     1.1 “Acquisition Cost” means the actual invoiced price paid by Lonza to any
Third Party for acquiring any raw materials, packaging components and
intermediates used exclusively in the manufacture of the Product under this
Agreement, including [*] in connection with the acquisition of such materials,
packaging components and intermediates.
     1.2 “Affiliate” means, with respect to any Party, any other corporation or
business entity that directly, or indirectly through one or more intermediaries,
controls, is controlled by or is under common control with such Party. For
purposes of this definition, the term “control” means direct or indirect
ownership of fifty percent (50%) or more of the securities or other ownership
interests representing the equity voting stock or general partnership or
membership interest of such entity or the power to direct or cause the direction
of the management or policies of such entity, whether through the ownership of
voting securities, by contract, resolution or otherwise. Notwithstanding the
foregoing, Roche shall not be considered an Affiliate of Genentech.
     1.3 “Batch” or “Lot” means the quantity of Bulk Drug produced from a single
Run, and refers to a Commercial Batch or Lot, a Development Batch or Lot, and/or
a Qualification Batch or Lot, as the context requires. A Run may result in more
than one sub-batch or sub-lot due to splitting into tanks downstream in the
Manufacturing Process.
     1.4 “Batch Records” shall have the meaning set forth in the Quality
Agreement.

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     1.5 “Bulk Drug” means the bulk form of the Product which has been
manufactured by Lonza pursuant to this Agreement, which has been purified to a
concentrated form from one or more Batches, and which has been manufactured in
compliance with and conforms to cGMP, the Bulk Drug Specifications, Target Yield
and the warranties in Section 7.1.
     1.6 “Bulk Drug Commitment” refers to the [*] of each binding rolling
Product Manufacturing Forecast (including all amendments thereto), and means a
commitment by Lonza to comply with and make available the Lonza Facility during
the Campaign specified therein and perform the number of Runs set forth therein
(as described with more particularity in Section 5.3.1 hereof).
     1.7 Bulk Drug Specifications” means specifications developed by Genentech
for Bulk Drug, including, without limitation, testing methods and acceptance
criteria for each Batch generated, a summary of which is attached to the Quality
Agreement, as such specifications may be amended from time to time in accordance
with Article 8 hereof, including, without limitation, such amendments as may be
required to obtain and/or maintain Regulatory Approval in the Territory.
     1.8 “Campaign” means a specified period of time in any calendar year (as
further defined in Exhibit A) during which Lonza shall ensure that the Lonza
Facility ready and available to perform Commercial Production.
     1.9 “cGMP” means the regulatory requirements for current good manufacturing
practices promulgated by the FDA under the FD&C Act, 21 C.F.R. §§ 210, 211 and
600 et seq. and under the PHS Act, 21 C.F.R. §§ 600-610, as the same may be
amended from time to time and with respect to the product, the corresponding or
similar laws, rules and regulations of those jurisdictions in which the Product
is sold.
     1.10 “Cell Line” [*]
     1.11 “Certificate of Compliance” means, as further specified in the Quality
Agreement, for each Batch, a document prepared by Lonza: (a) listing the
manufacturing date, unique Batch number, and quantity of Bulk Drug in such
Batch, and (b) certifying that such Batch was manufactured in accordance with
cGMP, the Bulk Drug Specifications, Target Yield and the warranties set forth in
Section 7.1. The Parties shall from time to time agree upon a format or formats
for the Certificate of Compliance to be used under this Agreement.
     1.12 “Certificate of Testing” means, as further specified in the Quality
Agreement, for each Batch, a document prepared by Lonza: (a) listing tests
performed by Lonza, specifications, and test results, and (b) certifying the
accuracy of the foregoing. The Parties shall from time to time agree upon a
format or formats for the Certificate of Testing to be used under this
Agreement.
     1.13 “Commercial Batch” or “Commercial Lot” means a Batch or Lot produced
from a Commercial Run.
     1.14 “Commercial Run” means a Run that is initiated following the
commencement of Commercial Production and is used to manufacture commercial Bulk
Drug.
     1.15 “Commercially Reasonable Efforts” means prompt efforts and resources
consistent with prudent business judgment.
     1.16 “Commercially Reasonable Best Efforts” [*]
     1.17 “Confidential Information” means Genentech Confidential Information
and/or Lonza Confidential Information, as the context requires.
     1.18 “Development Batch” means a Batch or Lot produced from a Development
Run.
     1.19 “Development Run” means a Run used for process demonstration and
confirmation of some or all of the Manufacturing Process steps, and is described
in Section 4.4.1 hereof.

2



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     1.20 “Effective Date” means December 7 2003, which is the date set forth in
the first paragraph of this Agreement and shall be the effective date of this
Agreement.
     1.21 “EMEA” means the European Medicines Evaluation Agency, or any
successor agency.
     1.22 “Facility Modifications and Services Costs” means the actual invoiced
price paid by Lonza to any Third Party for acquiring services, including,
without limitation, design and engineering services, and necessary equipment
used exclusively to modify the Lonza Facility in order to implement the
Manufacturing Process at the Lonza Facility, all to the extent incurred in
accordance with the Tech Transfer Agreement.
     1.23 “Facility Validation” shall have the meaning ascribed to it in the
Tech Transfer Agreement.
     1.24 “FD&C Act” means the United States Federal Food, Drug and Cosmetic
Act, as the same may be amended from time to time.
     1.25 “FDA” means the United States Food and Drug Administration, or any
successor agency thereto.
     1.26 “Finished Product” means Bulk Drug which has been formulated,
compounded, filled into containers, and labeled, and placed in final commercial
packaging.
     1.27 “For Cause Audit” shall have the meaning set forth in the Quality
Agreement.
     1.28 “Genentech Confidential Information” means the Cell Line, Master Cell
Bank, Working Cell Bank, Manufacturing Documentation, Manufacturing Process, and
Product, and all technical and other information, whether patented or
unpatented, relating thereto and/or to Genentech processes, methods, operations,
technologies, forecasts and business information that are disclosed or supplied
to Lonza by or on behalf of Genentech pursuant to this Agreement, the Tech
Transfer Agreement and/or the Quality Agreement, or of which Lonza may become
aware of through the presence of its employees or agents at Genentech offices or
facilities or at other facilities that manufacture the Product, including,
without limitation, trade secrets, know-how, processes, concepts, experimental
methods and results and business and scientific plans and information and
facility layout and schematics. All documents and records describing or to the
extent relating to the Manufacturing Process at the Lonza Facility, including,
without limitation, process trend and variability data related to the Product,
shall be deemed to be Genentech Confidential Information.
     1.29 “Lonza Confidential Information” means all technical and other
information, whether patented or unpatented, relating to the Lonza Facility
and/or Lonza processes, methods, operations, technologies, forecasts and
business information that are disclosed or supplied to, or used on behalf of
Genentech by Lonza pursuant to this Agreement, the Tech Transfer Agreement
and/or the Quality Agreement, or of which Genentech may become aware of through
the presence of their employees or agents at Lonza offices or at the Lonza
Facility, including, without limitation, trade secrets, know-how, processes,
concepts, experimental methods and results and business and scientific plans and
information and facility layout and schematics.
     1.30 “Lonza Facility” means Lonza’s commercial manufacturing facility
located at Portsmouth, New Hampshire.
     1.31 “Manufacturing Documentation” means all documents and records
describing or otherwise related to the Manufacturing Process or any part of the
Manufacturing Process provided to Lonza by or on behalf of Genentech under this
Agreement, the Tech Transfer Agreement or the Quality Agreement, including,
without limitation, documents and records consisting of or containing piping and
instrumentation diagrams, software logic and descriptions, batch records,
standard operating procedures, including, without limitation, standard operating
procedures for in-process quality control testing, facility layout schematics,
equipment and instrumentation specifications and process trend and variability
data.

3



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     1.32 “Manufacturing Process” means the production process for the
manufacture of Bulk Drug pursuant to this Agreement, as summarily described in
the Quality Agreement and as described in the Tech Transfer Agreement, as such
process may be changed from time to time in accordance with this Agreement.
     1.33 “Master Cell Bank” [*]
     1.34 “MHWJ means the Ministry of Health and Welfare in Japan, or any
successor thereto.
     1.35 “Non-Conforming Bulk Drug” means Bulk Drug that fails to conform to
any of the warranties set forth in Section 7.1 hereof.
     1.36 “Non-Portable Equipment” means the Equipment (as defined in
Section 15.2 hereof), excluding any Portable Equipment. Components of the
Non-Portable Equipment, such as valves, pumps and agitators, shall also be
deemed Non-Portable Equipment. Non-Portable Equipment includes the related
documentation regarding the design, validation, operation, calibration and
maintenance of such equipment.
     1.37 “PHS Act” means the Public Health Service Act, Biological Products, as
amended, as the same may be amended from time to time.
     1.38 “Party” or “Parties” means Lonza and/or Genentech, as the context
requires.
     1.39 “Portable Equipment” means the portable equipment described with
particularity in the Tech Transfer Agreement and referred to in Section 5.5
hereof, including, without limitation, the related documentation regarding the
design, validation, operation, calibration, and maintenance of such equipment.
The Portable Equipment is a part of the Genentech Equipment, as defined in
Section 15.2 hereof. Components of the Portable Equipment, such as valves, pumps
and agitators, shall also be deemed Portable Equipment.
     1.40 “Product” means any pharmaceutical formulation containing Rituxan, or
pursuant to Section 4.9 a substituted product, whether under development or
approved by the appropriate regulatory agencies.
     1.41 “Purchase Price” means the Purchase Price to be paid by Genentech to
Lonza for Bulk Drug as determined in accordance with the terms of this
Agreement.
     1.42 “Qualification Batch” or “Qualification Lot” means a Batch or Lot
produced from a Qualification Run.
     1.43 “Qualification Run” means a Run used to document the operability and
reproducibility of the Manufacturing Process at the Lonza Facility, and is
described in Section 4.4.2 hereof.
     1.44 “Quality Agreement” means the quality agreement entered into by and
between the Parties after the Effective Date and which refers to this Agreement.
     1.45 “Regulatory Approval” means any approvals, licenses, registrations or
authorizations of any regional, national, federal, state or local regulatory
agency, department, bureau or other governmental entity, necessary for the
manufacture and sale of the Product in each regulatory jurisdiction in which the
Product will be sold.
     1.46 “Rituxan” means the proprietary anti-CD20 biological pharmaceutical
product of Genentech, more particularly described in Genentech’s BLA, including
any successor or filing thereto with the FDA, and any supplements to or
amendments to any of the foregoing.
     1.47 “Roche” means Roche Holdings, Inc., a Delaware corporation, and its
“Affiliates” (as hereinafter defined) other than Genentech and Genentech’s
subsidiaries. With respect to Roche, “Affiliates” means any other corporation or
business entity that directly, or indirectly through one or more intermediaries,
controls, is controlled by or is under common control with Roche Holdings, Inc.;
and, for purposes of this definition, the term “control” means direct or
indirect ownership of fifty percent (50%) or more of the securities or other
ownership interests representing the equity voting stock or general partnership
or membership interest of such entity or the power to direct or cause the
direction of

4



--------------------------------------------------------------------------------



TABLE OF CONTENTS



the management or policies of such entity, whether through the ownership of
voting securities, by contract, resolution or otherwise.
     1.48 “Run” means a single fermentation run of the Manufacturing Process
commencing at the [*] at the Lonza Facility and progressing through the [*],
harvest, recovery, quality testing and release, and refers to a Commercial Run,
Development Run and/or Qualification Run, as the context requires.
     1.49 “sBLA” means a biologics license application for the Product, any
equivalent successor filing thereto with the FDA, and any supplements or
amendments to any of the foregoing.
     1.50 “Successful” means, with respect to a Run, success, as determined in
accordance with this Agreement, the Tech Transfer Agreement and the Quality
Agreement, in achieving all requirements for Bulk Drug produced from a single
Run.
     1.51 “Target Yield” shall have the meaning set forth in Exhibit C attached
hereto and incorporated herein by reference.
     1.52 “Tech Transfer Agreement” means the technology transfer agreement and
process implementation plan entered into by and between the Parties after the
Effective Date, which refers to this Agreement, and which describes the
agreement of the Parties regarding the transfer of technology and implementation
of the Manufacturing Process, test methods and testing at the Lonza Facility,
and the modifications to the Lonza Facility needed to implement the
Manufacturing Process at the Lonza Facility, including a timeline, budget and
statement of work jointly developed by the Parties, as the same may be amended
from time to time by mutual written agreement of the Parties.
     1.53 “Territory” means the entire world.
     1.54 “Third Party” means any party other than Genentech, Lonza and their
respective Affiliates.
     1.55 “United States” or “U.S.” means the United States of America, its
territories and possessions, and the Commonwealth of Puerto Rico.
     1.56 “Working Cell Bank” [*]
     1.57 Each of the following definitions are found in the body of this
Agreement, or elsewhere, as indicated below:

          Defined Term   Section
“Acceptance Date”
  5.4.6  
“Annual Minimum”
  Exhibit A
“Annual Minimum Success Rate”
  Exhibit B
[*]
  5.7.6(c)  
[*]
  4.5.1  
“Batch Record”
  Quality Agreement
“Campaign Maximum”
  Exhibit A
“Campaign Minimum”
  Exhibit A
“Campaign Minimum Run”
  Exhibit A
“Change of Control”
  20.2.5  
“Commercial Production”
  5.1  
“Consequential Damages”
  17.4.1  
“Delivery Date”
  5.4.2  
“Delivery Schedule”
  5.4.1  
“Designated Carrier”
  5.5  
“[*]
  4.5.1  
“Development Run Initiation”
  4.7.2  
“Effective Period”
  2.3  

5



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          Defined Term   Section
“Equipment”
  15.2  
“Executive Steering Committee”
  3.1.1  
“FDA Approval”
  4.7.6  
“Force Majeure Event”
  23.1  
“Genentech Equipment”
  15.2  
“Indemnitee”
  17.2.1  
“Indemnitor”
  17.2.1  
“Joint Project Team” or “JPT”
  3.1.3  
“JQT” or “Joint Quality Team”
  Quality Agreement
“Lead Quality Representative”
  Quality Agreement
“Liabilities”
  17.1.1  
“Lonza Equipment”
  15.2  
“Lonza Release Documentation
  Quality Agreement
“Notified Party”
  18.4.1  
“Notifying Party”
  18.4.1  
“Phase A Completion”
  4.7.1  
“Phase B Completion”
  4.7.4  
“Pre-Campaign/Campaign Requirements”
  5.2.3  
“Product Manufacturing Forecast”
  5.3.1  
“Project Team Leader”
  3.1.3 (c)  
“Qualification Run Initiation”
  4.7.3  
“Records”
  6.6  
“sBLA Enablement”
  4.7.5  
“Supplemental Batch Payment”
  6.4.3 (b)  
“Technical Committee”
  3.1.2  
“Term”
  20.1  
“Warning Letter”
  Quality Agreement


ARTICLE 2.
COMMITMENT TO MANUFACTURE; PURCHASE

     2.1 Commitment to Manufacture; Purchase. Subject to the terms and
conditions set forth in this Agreement, during the Term, Genentech shall retain
Lonza as a non-exclusive manufacturer of Bulk Drug, Lonza shall make the Lonza
Facility available to Genentech for manufacture of the Bulk Drug in accordance
with the terms of this Agreement (including Exhibit A and the Campaigns
specified therein), and manufacture and supply exclusively for the benefit of
Genentech (and its designees) certain of Genentech’s requirements of Bulk Drug,
and, as set forth herein, Genentech shall purchase such Bulk Drug from Lonza.

     2.2 LB and Lonza Inc. It is understood and agreed to by the Parties, that
LB shall have primary responsibility for Lonza’s obligations hereunder, but may
subcontract with, and does hereby subcontract with, Lonza Inc for actual
performance of Lonza’s obligations hereunder; provided, LB shall remain
primarily responsible for, and guarantees the performance of, Lonza’s
obligations hereunder. It is further understood and agreed to by the Parties,
that the foregoing shall not (i) in any way relieve Lonza Inc, Lonza LB, or any
of their Affiliates of any financial and other obligations under this Agreement
that can only be performed by such entity, or (ii) in any way limit or prohibit
Genentech from bringing any cause of action directly against LB and/or Lonza Inc
for either entity’s failure to perform any obligation due hereunder. It is
further understood and agreed that with respect to Article 18 herein, all
Genentech Confidential Information disclosed hereunder to Lonza shall remain at
Lonza Inc, and shall not be transferred or disclosed to any employee of LB or
any Lonza Affiliate unless on a need to know basis in order to perform an
obligation of Lonza hereunder and only with prior written notice to Genentech
specifying the name of the employee to whom the disclosure is to be made, the
information to be disclosed, and the purpose of such disclosure.

     2.3 Execution of Tech Transfer Agreement and Quality Agreement. It is
understood and agreed by the Parties, that in order to timely effectuate the
intent of the Parties hereunder, it is in both Parties’ interest to enter into
and execute the Tech Transfer Agreement and Quality Agreement as soon as
practicable after the Effective Date. In the event the Tech Transfer Agreement
and Quality Agreement are not entered into and executed by the Parties within
ten

6



--------------------------------------------------------------------------------



TABLE OF CONTENTS



(10) business days following the Effective Date or such longer period as the
Parties may mutually agree in writing (the “Effective Period”), either Party may
terminate this Agreement upon written notice to the other Party. Such right to
terminate may only be exercised by a Party within ten (10) days after Effective
Period, and such termination shall be effective immediately upon receipt of such
written notice by the receiving Party. Following any such termination, neither
Party shall have any rights or obligations hereunder, except as provided in
Sections 20.3.4 and 20.3.5.

ARTICLE 3.
MANAGEMENT OF PROJECT

     3.1 Management.
          3.1.1 Executive Steering Committee.
               (a) Within thirty (30) days of the Effective Date, the Parties
will establish an Executive Steering Committee to oversee and manage the
manufacture of Bulk Drug at the Lonza Facility. The Executive Steering Committee
will be composed of two representatives appointed by each of Lonza and
Genentech. All such representatives will be senior officers of Genentech or
Lonza. Either Party may replace any or all of its representatives at any time
upon prior written notice to the other Party. The Executive Steering Committee
will meet at least once each calendar quarter, or more frequently, as agreed by
the Executive Steering Committee, and will operate by unanimous decision, except
as expressly set forth herein. If the Executive Steering Committee is unable to
resolve a dispute regarding any issue presented to it, such dispute shall be
resolved in accordance with Article 22 below.
               (b) The Executive Steering Committee shall perform the following
functions:
                    (i) determine the overall strategy for the manufacture of
Bulk Drug at the Lonza Facility in the manner contemplated by this Agreement,
including without limitation, overseeing and monitoring the transfer and
implementation of the Manufacturing Process, and the manufacture of Bulk Drug,
at the Lonza Facility;
                    (ii) establish a governance structure for the collaboration
including overseeing the establishment and organization of one or more operating
committees, or other structure to implement this Agreement. The establishment of
certain operating committees is provided for in Sections 3.1.2 and 3.1.3 of this
Agreement. Each operating committee contemplated by this Agreement shall be
subordinate to the Executive Steering Committee. If any operating committee
contemplated by this Agreement is not constituted or continued, any reference to
such committee in this Agreement shall be deemed to be a reference to the
Executive Steering Committee or such other committees or structures to which the
Executive Steering Committee may delegate responsibility;
                    (iii) settle disputes or disagreements that are unresolved
by an operating committee unless otherwise indicated in this Agreement; and
                    (iv) perform such other functions as appropriate to further
the purposes of this Agreement as determined by the Parties.
          3.1.2 Technical Committee.
               (a) Within thirty (30) days of the Effective Date, the Parties
will establish a Technical Committee to oversee and control the transfer and
implementation of the Manufacturing Process, and the manufacture of Bulk Drug,
at the Lonza Facility. The Technical Committee will be composed of [*]
representatives appointed by each of Lonza and Genentech. Each representative
will have one vote on all matters within the Technical Committee’s purview. Such
representatives will include Product Managers, Technical Product Managers/Leads,
Directors of Quality Assurance/Regulatory, Director of Manufacturing, or other
individuals with expertise and responsibilities in the same areas of
manufacturing, process sciences, quality control or regulatory affairs. Either
Party may replace any or all of its representatives at any time upon written
notice to the other Party. The Technical Committee will meet at least once each
calendar month, or more frequently, as agreed by the Technical Committee. The
Technical Committee will operate by

7



--------------------------------------------------------------------------------



TABLE OF CONTENTS



unanimous decision, except as expressly set forth herein. If the Technical
Committee is unable to resolve a dispute regarding any issue presented to it,
such dispute shall be resolved in accordance with Section 3.1.4 below.
               (b) The Technical Committee shall: (i) oversee and manage the day
to day activities of the transfer and implementation of the Manufacturing
Process; (ii) settle disputes or disagreements that are unresolved by the Joint
Project Team unless otherwise indicated in this Agreement; and; (iii) report to
and keep the Executive Steering Committee informed of the progress of the
transfer and implementation of the Manufacturing Process, and the manufacture of
Development Lots and Qualifications Lots, at the Lonza Facility; and
(iv) perform such other tasks and undertake such other responsibilities as may
be specifically delegated to the Technical Committee by mutual agreement of the
Parties. Following commencement of Commercial Production, the Parties may elect
to change the name and function of the Technical Committee to serve other
functions and responsibilities, as mutually agreed by the Parties.
          3.1.3 Joint Project Team.
               (a) Within thirty (30) days of the Effective Date, the Parties
will establish a Joint Project Team (the “JPT”). The JPT shall be composed of
[*] representatives appointed by each of Lonza and Genentech. Each
representative will have one vote on all matters within the JPT’s purview. Such
representatives will include the Product Manager, Technical Lead, Manufacturing
Lead, Quality Control Lead, Quality Assurance/Regulatory Lead, Raw Materials
Lead, Supply Chain Lead and Engineering Lead, or other individuals with
expertise and responsibilities in the same areas of manufacturing, process
sciences, quality control or regulatory affairs. Either Party may replace any or
all of its representatives at any time upon written notice to the other Party;
provided, Lonza shall only appoint a new representative to succeed its prior
representative with prior notice to, and after good faith consultation with,
Genentech, and provided further, any such new representative shall be mutually
agreed to by the Parties. Genentech shall not unreasonably withhold its
agreement to any such new representative proposed by Lonza. The JPT will meet at
least once each week, or more frequently, as agreed by the JPT. The JPT will
operate by unanimous decision, except as expressly set forth herein. If the JPT
is unable to resolve a dispute regarding any issue presented to it, such dispute
shall be resolved in accordance with Section 3.1.4 below.
               (b) The purposes of the JPT shall be to (i) monitor, review and
guide the transfer and implementation of the Manufacturing Process, and the
manufacture of Bulk Drug, at the Lonza Facility, (ii) coordinate the activities
of the Parties hereunder to ensure transfer and implementation of the
Manufacturing Process, and the manufacture of Bulk Drug, at the Lonza Facility,
including management of technical aspects of routine manufacture of the Bulk
Drug; iii) report to and keep the Technical Committee informed of the progress
of the transfer and implementation of the Manufacturing Process, and the
manufacture of Bulk Drug, at the Lonza Facility; and (iv) performing such other
tasks and undertaking such other responsibilities as may be specifically
delegated to the JPT by mutual agreement of the Parties.
               (c) Appointment of Project Team Leader. Within thirty (30) days
of the Effective Date, each Party shall appoint a Project Team Leader (each, a
“Project Team Leader”) to act as the primary contact for such Party in
connection with matters related to the implementation of the Manufacturing
Process, in connection with activities to be performed under the Tech Transfer
Agreement and/or Commercial Production of the Bulk Drug (as defined in
Section 5.1 below). Each such Project Team Leader, unless otherwise mutually
agreed, shall serve as a member of the JPT. The initial Project Team Leaders
are:
     Genentech: [*]
     Lonza: [*]
A Party may replace its Project Team Leader at any time and from time to time
for any reason by providing written notice of the change to the other Party;
[*].
          3.1.4 Decision-making.
               (a) All decisions of the Executive Steering Committee, the
Technical Committee and the JPT, except as expressly set forth herein (including
without limitation Section 3.1.4(c) and (d) below), shall be made by the
unanimous agreement of all of its members or their designated representatives,
and shall be reflected in written

8



--------------------------------------------------------------------------------



TABLE OF CONTENTS



meeting reports which summarily address topics discussed, delegation of work,
schedules and decisions of such committee or team, which shall be signed by the
authorized representatives of the Parties; provided no operating committee
herein may materially amend this Agreement, including without limitation the
Campaign Minimums, Campaign Minimum Runs, Annual Minimum Success Rate, Target
Yield, target dates set forth in Section 4.7 or the milestones set forth in
Section 6.3 without entering into a written agreement signed by both Parties
that specifically states that the Parties are amending this Agreement.
               (b) In the event that the JPT is unable, despite the good faith
efforts of all members, to resolve within five (5) business days a disputed
issue that is within the purview of the JPT, the disputed issue shall be
referred immediately by the JPT to the Technical Committee. In the event the
Technical Committee is unable to resolve the disputed issue within an additional
five (5) business days, the disputed issue will be referred to, the Executive
Steering Committee. If the dispute cannot be resolved by the Executive Steering
Committee within an additional five (5) business days, the matter will be
handled in accordance with Section 22.2 hereof.
               (c) Notwithstanding anything to the contrary in this Agreement,
the Tech Transfer Agreement and/or the Quality Agreement, with respect to any
disagreement over issues relating to quality, such issues shall be resolved in
accordance with this Section 3.1.4(c)as follows: Each Party’s Lead Quality
Representative on the JQT (each, as defined in the Quality Agreement), or their
respective designees, will in good faith attempt to mutually resolve such
disagreements in a timely fashion (but in any event, in no more than five
(5) days after such issue is referred to the JQT); provided,
                    (1) With respect to issues relating to: (i) interpretation
of quality or cGMP , (ii) acceptability of validation results,
(iii) acceptability of Product testing (including in-process testing), results
or procedures, (iv) disposition of Bulk Drug (including non-Conforming Bulk
Drug) and/or (v) changes to the Manufacturing Process and/or Bulk Drug
Specifications, [*] (to the extent not otherwise provided in this Agreement, the
Tech Transfer Agreement, the Quality Agreement and/or required by cGMP standards
based on both industry precedents and Genentech’s standards), the Parties will
discuss in good faith and mutually agree on the costs to effect such
implementation of such decision and Genentech shall pay such mutually agreed
costs; and
                    (2) With respect to all other issues relating to quality
(not otherwise specified in Section 3.1.4(c)(1) above), including without
limitation operation of quality systems, change control, quality control issues,
and/or quality control testing, in each case, if delay in making a decision
could jeopardize the quality of the Bulk Drug, including without limitation the
testing or control thereof, [*] such final decision shall be immediately
referred to the Executive Steering Committee for reconciliation; provided, if
time does not allow, as soon as possible thereafter. The Executive Steering
Committee shall seek to reconcile such action within five (5) days in order to
ensure that such disagreement over such issue will not be repeated in the
future. If the Executive Steering Committee cannot reconcile such final decision
within such five (5) day period, either Party shall have the right to request
that such final decision be referred to the dispute resolution provisions of
Article 22. [*] will result in additional cost to Lonza to implement (to the
extent not otherwise expressly provided in this Agreement, the Tech Transfer
Agreement and/or the Quality Agreement), the Parties will discuss in good faith
and mutually agree on the timelines and costs to effect such implementation of
such decision (with the expectation that such implementation shall be effected
as soon as possible) and Genentech shall pay such mutually agreed costs and
Lonza shall use Commercially Reasonable Best Efforts to effect such
implementation.
               (d) Notwithstanding anything to the contrary in this Agreement,
the Quality Agreement and/or the Tech Transfer Agreement (but subject to
Section 3.1.4(c) above), with respect to any disagreement over the
implementation of the Manufacturing Process which could reasonably affect
Product quality or total outcome of the Campaign at the Lonza Facility
(including any procurement, engineering, installation, scale-up, testing and
validation of the equipment and systems and other modifications to the Lonza
Facility required to implement the Manufacturing Process) and the manufacture of
the Product during each Campaign (including any related activities immediately
preceding or following each such Campaign), including without limitation the
related management processes and operations, control of production planning and
scheduling, prioritization decisions, allocation of resources, timing of
in-process testing, oversight of auxiliary facilities (e.g., in-process tests
that need to be conducted at the labs), all start-up, registration and
troubleshooting decisions, and any other related matters to manufacturing of the
Product, the Project Team Leaders (or their respective designees) will in good
faith attempt to mutually resolve such disagreement in a timely fashion;
provided, if delay in making a decision could jeopardize the manufacture of Bulk
Drug, including without limitation a delay that could affect the ability of the
Parties to timely meet a target date and/or milestone set forth in

9



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Section 4.7 and/or 6.3 herein, [*] such final decision shall be immediately
referred to the Executive Steering Committee for reconciliation; provided, if
time does not allow, as soon as possible thereafter. The Executive Steering
Committee shall seek to reconcile such action within 5 days in order to ensure
that such disagreement will not be repeated in the future. If the Executive
Steering Committee cannot reconcile such final decision within such 5 day
period, either Party shall have the right to request that such final decision be
referred to the dispute resolution provisions of Article 22.

     3.2 On-Site Participation of Genentech Personnel at the Lonza Facility.
          3.2.1 Prior to Commercial Production. Pursuant to and as set forth in
greater detail in the Tech Transfer Agreement and Quality Agreement, in order to
expedite the implementation of the Tech Transfer Agreement and to coordinate,
expedite and guide the Development Runs and Qualification Runs, Genentech may
elect at its discretion to have up to [*] of its personnel on-site at the Lonza
Facility, and such additional personnel in such numbers as may be agreed to by
the Parties or as otherwise required to implement a decision made pursuant to
Section 3.1.4. All such personnel will coordinate closely with Lonza in order to
minimize impact on other Lonza operations. Unless otherwise agreed by Lonza,
such Genentech personnel shall have access only to those portions of the Lonza
Facility reasonably related to the technology transfer and implementation of the
Manufacturing Process, cafeterias, designated office space and public areas.
          3.2.2 After Commencement of Commercial Production. As further
described in the Quality Agreement, Genentech shall have the right to designate
at its discretion up to [*] of its personnel (and such additional personnel in
such numbers as may be agreed to by the parties or as otherwise required to
implement a decision made pursuant to Section 3.1.4) to be present in the Lonza
Facility during all operational hours during the Term of this Agreement to
coordinate, expedite and guide the Commercial Runs and Lonza’s performance of
its obligations under this Agreement. While at the Lonza Facility, such
representative of Genentech shall have access to all areas as are relevant to
the manufacture, storage and or quality testing of the Bulk Product, cafeterias,
designated office space and public areas, or as otherwise authorized by Lonza,
and shall comply with all applicable Lonza policies and procedures.
          3.2.3 Office Space. With respect to any Genentech personnel assigned
by Genentech to be present at the Lonza Facility, Lonza shall provide
(a) reasonable access to the Lonza Facility during all operational hours[*]

     3.3 Lonza Personnel at the Lonza Facility. It is understood that Genentech
is entering into this Agreement, the Tech Transfer Agreement and the Quality
Agreement in reliance upon the commitment by Lonza to fully and adequately staff
the Lonza Facility with all managers, supervisors, engineers, technicians,
inspectors, and other dedicated personnel necessary, and with sufficient
technical expertise and reasonably acceptable to Genentech, to perform its
obligations under this Agreement, the Tech Transfer Agreement and the Quality
Agreement, including without limitation the implementation of the Manufacturing
Process, manufacture, storage and quality testing of the Bulk Drug at the Lonza
Facility. Without limiting any other provision of this Agreement, so long as
such personnel remain employed by Lonza, Lonza will use Commercially Reasonable
Best Efforts to provide that such individuals are available to perform the
obligations, as appropriate, to be provided by Lonza hereunder.

ARTICLE 4.
TECHNOLOGY TRANSFER AND PROCESS IMPLEMENTATION

     4.1 Technology Transfer and Manufacturing Process Implementation.
          4.1.1 Process Description and Tech Transfer Agreement. The Parties
acknowledge that in order to enable them to fulfill their respective obligations
under this Agreement, they have entered into the Tech Transfer Agreement and,
pursuant thereto, jointly developed a plan for the transfer of technology and
implementation of the Manufacturing Process at the Lonza Facility. Pursuant to
this Agreement and the Tech Transfer Agreement, Genentech shall disclose to
Lonza the Manufacturing Process for the Bulk Drug and the Bulk Drug
Specifications. The Tech Transfer Agreement sets forth the specific
responsibilities of the Parties in connection with technology transfer and
implementation of the Manufacturing Process at the Lonza Facility, and the
modifications to the Lonza Facility needed to implement the Manufacturing
Process at the Lonza Facility, including a timeline, budget and statement of
work jointly developed by the Parties. The Tech Transfer Agreement includes
reasonable milestones for the transfer of technology,

10



--------------------------------------------------------------------------------



TABLE OF CONTENTS



exchange of information, and implementation of the project, reasonable timelines
for achieving such milestones, and criteria for assessing the progress and
success of the project as it progresses.
          4.1.2 Commercially Reasonable Best Efforts; Cooperation; Tech Transfer
Agreement. Lonza shall use Commercially Reasonable Best Efforts to complete its
responsibilities in a timely manner under and in accordance with the Tech
Transfer Agreement and Section 4.1 of this Agreement. In addition, Lonza agrees
to use Commercially Reasonable Best Efforts to cooperate with and assist
Genentech in its efforts to perform its obligations under the Tech Transfer
Agreement and Section 4.1 of this Agreement.
          4.1.3 Delivery of Working Cell Bank. By not later than the applicable
delivery deadline set forth in the Tech Transfer Agreement, Genentech shall
deliver to Lonza the Working Cell Bank, which shall conform to Genentech’s
applicable release criteria, as set forth in Genentech’s Working Cell Bank
specifications.

     4.2 Changes to Tech Transfer Agreement; Changes to the Manufacturing
Process. Prior to the commencement of Commercial Production of Bulk Drug under
this Agreement, and subject to Section 3.1.4 hereof, the JPT shall have the
authority to modify or supplement attachments and exhibits to the Tech Transfer
Agreement as necessary to ensure implementation of the Manufacturing Process in
the Lonza Facility in a timely manner. In addition, Genentech may, in its sole
discretion, modify the Manufacturing Process as it deems appropriate or useful
to ensure implementation of the Manufacturing Process in the Lonza Facility in a
timely manner. To the extent such modifications are directed to implementing
Genentech’s Manufacturing Process (as such process existed as of the Effective
Date) at the Lonza Facility, it is understood and agreed by the Parties that
such modifications are contemplated by the Tech Transfer Agreement and the
Quality Agreement and the payments set forth in Section 6.3 and 6.4 herein. To
the extent Genentech elects to make any other modifications to Genentech’s
Manufacturing Process, and such modifications would result in a material change
and cost to the Parties to implement, such modifications shall be subject to the
provisions of Article 8.

     4.3 Facility Modifications and Improvements. Lonza shall use Commercially
Reasonable Best Efforts to: (a) make facility modifications as required to
conduct the Manufacturing Process at the Lonza Facility, and (b) procure,
engineer, install, scale-up, test and validate the equipment and systems
necessary to conduct the Manufacturing Process at the Lonza Facility, in each
case as described in, and in accordance with, the Tech ‘Transfer Agreement, in
each as determined by Genentech in its reasonable discretion.

     4.4 Initial Runs and Batches.
          4.4.1 Development Runs. Lonza shall use Commercially Reasonable Best
Efforts to perform Development Runs at such size and in such number sufficient
to produce [*] as set forth in the Tech Transfer Agreement. Lonza will provide
the Product resulting from such Successful Development Runs and Development
Batches to Genentech, at no cost other than the cost specified in Section 6.4.1
and in accordance with the delivery terms set forth in Section 5.5 hereof;
provided, Genentech shall have no obligation to pay Lonza for [*]. At
Genentech’s election, Genentech may make whatever further use of such
Development Runs, including, without limitation, any Product therefrom, as it
shall determine, or direct Lonza, at Lonza’s cost, to dispose of the material
from such Development Runs. It is understood that if Lonza commences a
Development Run, and delivers 3 Successful Development Runs prior to finishing
such commenced Development Run, Genentech will pay for such commenced
Development Run (subject to not having to pay for more than four (4) Development
Runs).
          4.4.2 Validation and Qualification Batches. Once scale-up of the
Manufacturing Process is completed at the Lonza Facility, and Genentech has
reviewed and approved the deliverables specified in Section 4.4.1 above, Lonza
shall use Commercially Reasonable Best Efforts to perform all required process
validation described in Section 12.3 and shall perform Qualification Runs
sufficient to produce, at commercial scale, [*] as set forth in the Tech
Transfer Agreement in order to document the operability and reproducibility of
the Manufacturing Process and permit the Parties to complete and file the
regulatory documents described in Section 4.6 hereof. Lonza shall provide the
Product and Bulk Drug resulting from such Qualification Runs and Qualification
Batches to Genentech, at no other costs than the cost specified in Section 6.4.2
(except as otherwise agreed by the Parties pursuant to Section 4.9 hereof) in
accordance with the delivery terms set forth in Section 5.5 hereof; provided,
Genentech shall have [*] Genentech may make whatever further use of such
Qualification Batches, including, without limitation, any Product therefrom, as
it shall determine appropriate.

11



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     4.5 Raw Materials and Suppliers.
          4.5.1 Raw Materials. Genentech has developed specifications for the
raw materials, used in the Manufacturing Process. The raw material
specifications [*] for raw materials will be included in the Tech Transfer
Agreement, which raw material specifications may be amended from time to time by
Genentech at its reasonable discretion[*] for raw materials used in the
manufacture of the Bulk Drug, then, during the Term, Genentech shall provide
Lonza with [*]
          4.5.2 Raw Materials Management and Safety Stock. Subject to
Section 6.4, Lonza shall procure [*] maintain and store, such amounts of raw
materials and components as required, including as agreed by the Parties an
adequate supply of safety stock, for the Development Runs and Qualification Runs
described in Section 4.4 above and the Commercial Runs described in Article 5.
Lonza will provide such raw materials and components and such procurement and
management services with no additional mark-up or administrative fees to
Genentech; provided, to the extent Lonza is unable to procure such raw materials
from the Approved Suppliers for the Development Runs and Qualification Runs,
Genentech shall provide such raw materials and components to Lonza with no
additional mark-up or administrative fees.
          4.5.3 Raw Materials Testing. Lonza shall perform testing and
evaluation of the raw materials as required by the applicable raw material
specifications or Bulk Drug Specifications and cGMP, and otherwise in accordance
with the Tech Transfer Agreement, the Quality Agreement and standard operating
procedures to be agreed upon in writing by the Parties.

     4.6 Regulatory Matters. Lonza shall use Commercially Reasonable Best
Efforts to timely prepare, assist and enable Genentech to obtain and maintain
all Regulatory Approvals that are required to manufacture Bulk Drug at the Lonza
Facility and that are required to market and sell in the Territory the Product
resulting from the Bulk Drug, including, without limitation, the preparation,
filing and maintenance of supplements to any Lonza existing FDA licenses’, and
Lonza shall reasonably assist Genentech to timely prepare, assist and enable
Genentech to obtain all Regulatory Approvals that are required to market and
sell in the Territory the Product resulting from the Manufacturing Process as
carried out at the Lonza Facility, including, without limitation, reasonably
assisting with the preparation and review of the drafts of the chemistry,
manufacturing and controls sections of the sBLA to be filed by Genentech with
FDA. Lonza shall also reasonably assist Genentech in responding to requests and
inquiries from the FDA prior to, during and after regulatory review periods,
including without limitation, providing all data, records and reports requested
by Genentech relevant to such review periods, and by attending meetings with
such regulatory authorities to the extent Genentech requests for Lonza to
participate given its unique knowledge or its status as manufacturer of Bulk
Drug under this Agreement. Lonza personnel shall also facilitate pre-approval
inspection of the Lonza Facility conducted by such regulatory authorities. The
assistance to be provided by Lonza under this Section 4.6 shall be provided at
no additional cost to Genentech, except as otherwise provided in Sections 4.9
and 5.8 hereof.

     4.7 Target Dates.
          4.7.1 Target Date for Facility Modification Completion. Lonza agrees
to use Commercially Reasonable Best Efforts to complete the modifications
specified under Section 4.3 and make the Lonza Facility ready and available by
[*] for Lonza to perform Development Runs and manufacture Development Batches at
such size and in such number as is set forth in the Tech Transfer Agreement, as
determined by Genentech in its reasonable discretion (the “Phase A Completion”).
If Phase A Completion is not achieved by [*], with respect to each Supplemental
Batch Payment to be paid by Genentech pursuant to Section 6.4.3(b), such amount
shall be reduced by an amount equal to [*] (i.e., amount to be paid shall equal
to [*] and, if Phase A Completion is not achieved by [*], each Supplemental
Batch Payment to be paid by Genentech pursuant to Section 6.4.3(b) shall be
reduced by an additional amount equal to [*] (i.e. [*] equals a total of [*]
(i.e., amount to be paid by Genentech shall equal to [*]
          4.7.2 Target Date for 1st Successful Development Run. In addition to
the foregoing, Lonza agrees to use Commercially Reasonable Best Efforts by [*]
to manufacture at commercial scale and fill the first (1st) Successful
Development Lot, as further defined in the Tech Transfer Agreement (the
“Development Run Initiation”).
          4.7.3 Target Date for Commencement of Qualification Runs. In addition
to the foregoing, Lonza agrees to use Commercially Reasonable Best Efforts by
[*] to commence manufacture of the first (1st) Qualification

12



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Batch in at least a [*] as determined by achievement of certain criteria (such
criteria to be agreed upon by the Parties) specified in the Tech Transfer
Agreement (the “Qualification Run Initiation”).
          4.7.4 Target Date for Successful Qualification Runs. In addition to
the foregoing, Lonza agrees to use Commercially Reasonable Best Efforts by [*]
to manufacture at commercial scale and deliver to Genentech [*] produced from
[*] including all appropriate data, records and reports related thereof, as
further described in the Tech Transfer Agreement (the “Phase B Completion”). It
is understood and agreed by the Parties, that so long as Lonza delivers to
Genentech samples from each of such Qualification Lots by the target date
specified in Section 6.3.4, and uses its Commercially Reasonable Best Efforts to
deliver to Genentech all appropriate data, records and reports related thereof
as soon as possible thereafter (but in any event, no more than sixty (60) days
after such target date) and such Qualification Lots are thereafter determined to
be Successful, Lonza shall be deemed to have “delivered” such Successful
Qualification Lots to Genentech by such target date.
          4.7.5 Target Date for Enablement of sBLA Filing. In addition to the
foregoing, Lonza agrees to use Commercially Reasonable Best Efforts to prepare,
assist and enable Genentech to file the sBLA with the FDA by [*] as required in
order to manufacture Bulk Drug at the Lonza Facility, including without
limitation, assisting with the preparation and review of the drafts of the
chemistry, manufacturing and control sections of the sBLA to be filed (the “sBLA
Enablement”).
          4.7.6 Target Date for FDA Approval. Lonza agrees to use Commercially
Reasonable Best Efforts to prepare, assist and enable Genentech (including,
without limitation, those obligations of Lonza specified in Section 4.6) to
obtain by [*] FDA approval for the manufacture of Bulk Drug at the Lonza
Facility (the “FDA Approval”).
          4.7.7 Termination for Failure to Achieve Certain Target Dates. Without
limiting the foregoing, if Phase B Completion is not achieved by [*], or if sBLA
Enablement is not achieved by [*] or FDA Approval of the Lonza Facility is not
received by [*], Genentech shall also have the right to terminate the Agreement
in accordance with Section 20.2.3 hereof.

     4.8 Manufacturing, Documentation. In accordance with the terms of the Tech
Transfer Agreement, Genentech shall, by the relevant date that is set forth in
the Tech Transfer Agreement as such date may be modified by the JPT, provide to
Lonza the Manufacturing Documentation listed within exhibits and schedules to
the Tech Transfer Agreement, and shall, thereafter, from time to time and in
accordance with the timeline set forth in the Tech Transfer Agreement, provide
to Lonza such additional Manufacturing Documentation as Lonza shall reasonably
require in order to implement the Tech Transfer Agreement and the Manufacturing
Process and otherwise perform its obligations under this Agreement. In
accordance with the terms of the Quality Agreement and cGMP, Lonza shall
maintain a process notebook which maintains a record of the Manufacturing
Process as implemented at the Lonza Facility, including, without limitation, the
process trend and variability data (the “Process Notebook”). Genentech shall
have the right to review and copy any information in such Process Notebook at
any time during the Term. Genentech’s obligations under this Section 4.8 shall
be subject to obligations to Third Parties as set forth in written agreements in
effect prior to the Effective Date of this Agreement. In the event an obligation
to a Third Party prohibits Genentech from rendering such assistance, Genentech
shall promptly seek from such Third Party permission to render such assistance.
Such Manufacturing Documentation and Process Notebook shall be the sole property
of Genentech, and shall be treated in all respects as Genentech Confidential
Information. The Process Notebook, including any copies or any portion thereof,
shall be delivered to Genentech upon expiration or termination of this
Agreement.

     4.9 Product Substitution. Genentech shall have the right at any time prior
to [*] to substitute for manufacture under this Agreement another product or
products for the Bulk Drug; provided (i) such substitute product is a cell
culture derived protein produced with the use of similar unit operations as are
used for the Bulk Drug; and (ii) the Parties agree upon new dates, deadlines and
costs set forth in this Agreement to the extent impacted by such product
substitution.

ARTICLE 5.
RUNS; PRODUCTION AND SUPPLY; DELIVERIES

13



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     5.1 Commercial Production of Bulk Drug. [*] that comply with cGMP and the
Bulk Drug Specifications, the Target Yield and the warranties in Section 7.1,
and the execution and delivery by Lonza of the related Certificates of
Compliance and Certificates of Testing, “Commercial Production” of Bulk Drug
will commence under this Agreement, with the first Commercial Run performed
after Phase B Completion and prior to FDA Approval. After Commercial Production
has commenced, changes to the Manufacturing Process shall be made as set forth
in Article 8 hereof and the Quality Agreement or as the Parties may otherwise
agree in writing. Issues relating to quality of Product shall be resolved in
accordance with the Quality Agreement.

     5.2 Efforts.
          5.2.1 Commercially Reasonable Best Efforts. Lonza shall use
Commercially Reasonable Best Efforts to conduct Commercial Production and
deliver Bulk Drug in the amounts and time frame specified in this Agreement.
          5.2.2 Minimum Runs and Campaign Period. Notwithstanding anything to
the contrary in this Article 5, but subject to the other terms of this
Agreement, in each calendar year during the Term, Lonza shall make available the
Lonza Facility during each Campaign and perform at least the number of Runs set
forth in Exhibit A during such Campaign, as further defined as the “Campaign
Minimum “ and “Campaign Minimum Run” for such calendar quarter on Exhibit A
attached hereto and incorporated herein. For purposes of this Article 5, the
term “Runs” refers to Commercial Runs, and does not refer to Qualification Runs
or Development Runs.
          5.2.3 Pre-Campaign/Campaign Requirements. It is understood that
Genentech is entering into this Agreement, the Tech Transfer Agreement and the
Quality Agreement in reliance upon Lonza being fully prepared and able to
conduct manufacturing of the Bulk Drug during each Campaign. In order to ensure
such preparedness and ability, [*] such checklist to include without limitation,
the following requirements: (i) that the Lonza Facility is compliant with all
regional, national, federal, state and local regulations in the Territory;
(ii) that the Lonza Facility is outfitted with all tools, equipment and utility
services necessary to perform Commercial Production; (iii) that the Lonza
Facility has been properly maintained and that any maintenance that is required
to be performed on equipment and tools within the Lonza Facility has been
performed prior to such Campaign; (iv) that the Lonza Facility is fully and
adequately staffed with all supervisors, engineers, technicians, inspectors, and
other dedicated personnel necessary, and with sufficient technical expertise and
acceptable to Genentech, to perform Commercial Production, including any quality
testing of Bulk Drug produced (in addition, the Parties shall mutually agree
upon each of the primary and secondary Lonza key personnel to be assigned to
perform the Commercial Production during each Campaign, and once agreed, Lonza
may not change such assignment without Genentech’s mutual agreement); (v) that
Lonza has adequate stock of raw materials on hand to perform all Runs required
during such Campaign; and (vi) that the Lonza Facility is accessible [*]
          5.2.4 Genentech Right of Review and Approval. In no event shall
Genentech’s right to review and/or approve an activity hereunder obligate
Genentech to do so, nor shall its exercise or failure to exercise such right
constitute a basis of any claim by Lonza against Genentech.

     5.3 Production and Supply.
          5.3.1 Product Manufacturing Forecast. By not later than the Effective
Date of this Agreement and thereafter on a calendar quarter by calendar quarter
basis of each year, beginning on [*], for the remainder of the Term, Genentech
shall provide to Lonza a rolling “Product Manufacturing Forecast” which shall
commence with the first day of the next calendar quarter and establish, on a
yearly basis, for the remainder of the Term, the dates on which Campaigns are to
be conducted, the number of Runs to be performed and the quantity of Bulk Drug
reasonably expected to be manufactured, released and supplied to Genentech, all
within the ranges set forth in Exhibit A hereto (except as otherwise agreed
pursuant to Section 5.7 hereof). The Product Manufacturing Forecast shall be
used for joint planning purposes and shall be non-binding unless otherwise
specified herein, and may be amended by the Parties from time to time as the
Parties deem appropriate. Beginning [*] the anticipated commencement of
Commercial Production (or such other date as agreed upon by the Parties in
writing), each Product Manufacturing Forecast shall be binding for the first [*]
of the next calendar quarter following such forecast, and non-binding for the
remainder of the Term, as further described below. Beginning with the initial
binding Product Manufacturing Forecast, the forecasts for Bulk Drug and
Campaigns within the first [*] months of the next calendar quarter following
each such rolling Product Manufacturing

14



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Forecast shall constitute a Bulk Drug Commitment and shall be binding upon the
Parties and cannot be changed except upon mutual written consent of the Parties.
By way of example only, when the rolling Product Manufacturing Forecast for [*]
is issued, the twelve (12)-month period covered by such forecast shall commence
on [*], and shall end on [*], and shall be binding for the period [*]. The Bulk
Drug Commitment shall include approximate harvest dates for each Commercial Run.
Concurrent with each Product Manufacturing Forecast, Genentech shall issue to
Lonza a written purchase order, consistent with the Bulk Drug Commitment for
such Product Manufacturing Forecast, and such purchase order shall be binding on
both Parties.
          5.3.2 Weekly Meetings. The JPT shall participate in a weekly meeting
(or at such frequency as otherwise mutually agreed), in person or via telephone,
to review and discuss production, supply and logistics operations for the next
three (3) month period, including: (i) the dates on which Campaigns shall occur,
(ii) dates or approximate dates on which Runs will start and be performed;
(iii) dates or approximate dates for Lonza’s and Genentech’s release of Bulk
Drug; (iv) size or approximate size of Batches; (v) dates or approximate dates
for delivery of Batches; (vi) destination for shipment of Batches; and
(vii) status of Batches undergoing investigation, and related matters, and to
issue and, as appropriate, update the Product Manufacturing Forecast.

     5.4 Management of Product Manufacturing Forecast.
          5.4.1 Delivery. Genentech and Lonza will work together in good faith
to determine delivery dates and a shipping schedule for deliveries of Bulk Drug
under this Agreement, and shall establish a written “Delivery Schedule” as a
part of the Product Manufacturing Forecast and the related Bulk Drug Commitment.
          5.4.2 Delivery Dates. For each Run, the delivery date respectively set
forth in the Delivery Schedule will be the “Delivery Date” for such Run, unless
the Parties agree on an alternative delivery date; provided, however, that for
purposes of Section 9.1 (a)(ii) hereof, the “Delivery Date” for any particular
Bulk Drug shall be later of the actual date on which such Bulk Drug is delivered
to Genentech’s Designated Carrier at Lonza’s Facility in accordance with Section
5.5 hereof, or the actual date of delivery to Genentech of the records specified
in Section 10.2.1 for such Bulk Drug (e.g., Batch Records, Lonza’s Release
Documentation, Certificate of Testing, Certificate of Compliance, etc.).
          5.4.3 Purchase Quantities. Except as otherwise set forth in this
Agreement (including, without limitation, upon mutual agreement of the Parties
under Section 4.9 or Section 5.8 hereof, Genentech shall purchase all Bulk Drug
that complies with and conforms to cGMP, the Bulk Drug Specifications, the
Target Yield and the warranties set forth in Section 7.1 up to the applicable
Campaign Maximum set forth in Exhibit A hereto (except as otherwise agreed
pursuant to Section 5.7 hereof).
          5.4.4 Shortages; Shortfalls; Delivery Delays. If at any time during
the Term, Lonza is unable to fulfill the Bulk Drug Commitments on the related
Delivery Date(s), then Lonza shall (1) immediately notify Genentech in writing
as to the reason for the shortfall, shortage and/or delay, and provide an
indication of the likely duration of the shortfall, shortage and/or delay, and
(2) at Genentech’s written request, use Commercially Reasonable Best Efforts to
provide Genentech with additional Commercial Runs to meet outstanding Bulk Drug
Commitments under this Agreement, including, without limitation, extending the
then existing Campaign and/or scheduling and conducting an additional Campaign
within the next [*] in order to make-up such shortfall, shortage or delay. In
addition, Lonza shall also promptly notify Genentech in writing when any such
shortfall, shortage and/or delay is over. It is understood and agreed that
nothing herein this Section 5.4.4 shall release Lonza from its obligation to
promptly supply Bulk Drug to Genentech and/or their respective designee, as
appropriate, to meet such Bulk Drug Commitments.
          5.4.5 Manufacturing Success Rate. If at any time during the Term,
Lonza is unable to meet the Annual Minimum Success Rate and/or Target Yield for
a calendar quarter (as further described on Exhibit B attached hereto and
incorporated herein): (i) at Genentech’s request, Lonza shall discuss in good
faith with Genentech a reduction in the Purchase Price for all Commercial
Batches accepted by Genentech in accordance with Section 5.4.6 for such calendar
quarter (the determination of such reduction to be based upon the actual success
rate achieved over such calendar quarter, including without limitation the
actual Target Yield achieved in each Commercial Lot produced in such calendar
quarter), and (ii) Genentech shall have the right to terminate the Agreement in
accordance with Section 20.2.4 hereof. Notwithstanding anything to the contrary,
nothing herein shall obligate Genentech to accept any Runs that do not conform
to the cGMP, the Bulk Drug Specifications, the Target Yield and the warranties
in Section 7.1.

15



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          5.4.6 Acceptance of Bulk Drug. Lonza shall deliver to Genentech
samples of all Batches manufactured under this Agreement, as and when Batches
are manufactured, and otherwise in accordance with the Quality Agreement and
applicable standard operating procedures approved by both Parties. Lonza shall
also provide the related Batch Record and other Batch documentation described in
the Quality Agreement for each Batch of Bulk Drug. Upon receipt of samples of a
particular Batch of Bulk Drug together with the related Batch Record and other
Batch documentation (as set forth in the Quality Agreement or as otherwise
reasonably requested by Genentech), Genentech shall perform release testing and
review the Batch Record and other Batch documentation for each Batch, in good
faith, and, in the absence of an investigation for said Batch pursuant to the
Quality Agreement or Section 9.1 hereof, such testing and review shall be
completed within [*] after Genentech’s receipt of samples of such Batch together
with the related Batch Record and other Batch documentation. Any investigation
shall be initiated and conducted in accordance with Genentech’s applicable
standard operating procedure. Subject to Genentech’s rights to make claims under
Article 9 hereof, a Batch shall be deemed to have been accepted by Genentech on
the date (the “Acceptance Date”) on which Lonza receives written notice from
Genentech that such Batch has been released by Genentech pursuant to applicable
release testing standard operating protocols as described in the Quality
Agreement.

     5.5 Delivery Terms. Lonza shall deliver Bulk Drug, suitably packed in
agreed upon shipping containers, to Genentech’s [*] at which time title to and
risk of loss for the Bulk Drug shall transfer to Genentech. Genentech shall have
the right to designate the carrier. Genentech shall undertake and arrange for
shipment of Bulk Drug within [*] after the Acceptance Date related thereto.
Lonza shall provide storage for such Bulk Drug at no charge during this period.
Prior to shipping any Bulk Drug, Genentech shall obtain all appropriate
approvals and consents of any governmental authority necessary for the
transportation or shipment of such Bulk Drug. Lonza shall comply with all
applicable laws and regulations regarding the packaging of Bulk Drug for
shipment. [*] Bulk Drug resulting from Development Runs and Qualification Runs
(see Sections 4.4.1 and 4.4.2 hereof), and Non-Conforming Bulk Drug (see
Section 9.4) shall also be subject to the delivery terms set forth in this
Section 5.5. Genentech shall procure, at Genentech’s cost, and provide to Lonza
sufficient quantities of freeze tanks for shipment of Bulk Drug from Lonza’s
Facility to Genentech Designated Carrier. Lonza shall maintain such freeze tanks
in compliance with the terms of the Quality Agreement. [*] Such freeze tanks
shall be deemed to be “Portable Equipment” and shall be subject to Section 15.2
hereof.

     5.6 Storing, Packaging and Shipping. Lonza shall store, package, label and
ship the Bulk Drug according to the Bulk Drug Specifications and according to
packaging procedures mutually agreed upon by Genentech and Lonza in writing.

     5.7 Additional and New Capacity at the Lonza Facility.
          5.7.1 Additional Capacity Made Available In Calendar Year 2004. If at
any time during the [*] additional capacity becomes available at the Lonza
Facility for commercial production, Genentech shall [*] to utilize some or all
of such additional capacity for Commercial Production, for so long as such
additional capacity is available during the Term, [*] to Genentech as provided
for under this Agreement.
          5.7.2 Additional Capacity Made Available After Calendar Year 2004. If
at any time in any year after the [*] and during the Term, additional capacity
becomes available at the Lonza Facility for commercial production, Genentech
shall [*] to utilize some or all of the first [*] Runs of such additional
capacity, and [*]to utilize some or all of any Runs in excess of such first [*]
Runs of such additional capacity, for Commercial Production, for so long as such
additional capacity is available during the Term, and in each case, [*]to
Genentech as provided for under this Agreement.
          5.7.3 New Capacity. Each and every time in any year during the Term,
if new capacity becomes available at the Lonza Facility for commercial
production, as a result of Lonza installing additional bioreactors at the Lonza
Facility (other than that capacity specified in the Tech Transfer Agreement),
Genentech [*]
          5.7.4 Notice. Lonza shall promptly notify Genentech in writing upon
any such additional or new capacity becoming available, and provide Genentech
with all information reasonably useful for Genentech to make a decision
regarding such additional or new capacity.

16



--------------------------------------------------------------------------------



TABLE OF CONTENTS



               (a) With respect to any additional capacity subject to
Genentech’s [*] Genentech shall have [*] days following its receipt of all such
information to review such information and provide written notification to Lonza
regarding [*]
               (b) With respect to any additional or new capacity subject to
Genentech’s [*] (i) if such additional or new capacity will not be available
until [*] after such notice from Lonza, Genentech shall have [*] days following
its receipt of all such information to review such information and provide
written notification to Lonza regarding its decision to negotiate with respect
to such additional or new capacity, or (ii) if such additional or new capacity
will be available within [*]of such notice from Lonza, Genentech shall have [*]
days following its receipt of all such information to review such information
and provide written notification to Lonza regarding its decision to[*] with
respect to such additional or new capacity. With respect to any additional or
new capacity subject to [*], during said [*] or [*] day period, as applicable,
Lonza shall be free to talk to any Third Party, provided Lonza does not enter
into a written agreement with any Third During regarding such additional or new
capacity until after the end of said [*] or [*] day period, as applicable.
          5.7.5 With respect to that additional (or new) capacity which
Genentech receives notice of pursuant to Section 5.7.4 and is subject to:
               (a) Genentech’s [*] if written notice is given that Genentech
does not want to accept such additional capacity, or written notice is not given
by Genentech within said [*] day period, Genentech [*] such additional capacity
(or, as applicable, that portion thereof that it specifies in such written
notice that it does not want to accept);
               (b) Genentech’s [*], if written notice is given that Genentech
does not want to accept such additional or new capacity, or written notice is
not given by Genentech within said [*] or [*] day period, as applicable,
Genentech will have [*] for such additional or new capacity (or, as applicable,
that portion thereof that it specifies in such written notice that it does not
want [*]
and in each case, Lonza will be free to provide such additional or new capacity
to any Third Party, subject to Section 5.7.6, and as long as the terms of such
additional or new capacity are not [*] to such Third Party than those last
offered to [*], without first offering to enter into a written agreement with
Genentech on such terms.
          5.7.6 [*]. It is understood and agreed to by the Parties, if any
existing capacity or new capacity becomes available at the Lonza Facility during
the Term, use of such capacity would first be subject to the provisions of
Section 5.7.5, and then subject to the provisions of this Section 5.7.6. [*]
               (a) Genentech Right of Last Refusal on Existing Capacity. Lonza
agrees that during the Term, Lonza shall not enter into a written agreement to
use any existing capacity at the Lonza Facility to manufacture for itself or any
Affiliate or Third Party, any [*] Product, without first providing written
notice of and offering to enter into a written agreement with Genentech on such
terms. If, at any time(s) during the Term, Lonza receives and is ready to accept
a bona-fide written offer from a Third Party or Affiliate, negotiated in good
faith and at arms-length and which offer contains all material terms, to use any
existing capacity at the Lonza Facility to manufacture an [*] Product, Lonza
shall provide written notification to Genentech of such offer and all
information reasonably useful for Genentech to make a decision regarding such
capacity (including without limitation, a copy of the agreed upon terms of such
offer, redacted as necessary to remove the name of the Third Party and the
identity of the [*] Product). Genentech shall have thirty (30) days following
its receipt of all such information to review such information and provide
written notification to Lonza regarding its decision to accept such capacity. If
Genentech provides written notice to Lonza within such thirty (30) day period of
its acceptance of such capacity, Genentech shall have the right to use such
capacity to manufacture Bulk Drug for so long as such existing capacity is
available during the Term and under the same terms and conditions of this
Agreement [*] shall prevail with respect to such capacity). If written notice is
given that Genentech does not want to accept such additional capacity, or
written notice is not given by Genentech within said thirty (30) day period,
Genentech will have waived its right to accept such capacity, and Lonza will be
free to provide such capacity to such Third Party as long as the terms of the
written agreement with such Third Party are not [*] to such Third Party than the
terms last offered to [*], without first offering to enter into a written
agreement with Genentech on such terms.
               (b) Exclusivity on New Capacity.

17



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                    (i) If Lonza elects to build any new capacity at the Lonza
Facility, Lonza agrees that during the Term, Lonza shall not use such new
capacity to manufacture, either for commercial supply or clinical supply, for
itself or any Affiliate or Third Party, any [*],Product. Notwithstanding the
foregoing, and subject to the other provisions of this Agreement, this
Section 5.7.6(b) does not prohibit Lonza from manufacturing the Product for
ultimate sale by Roche outside the United States and Canada in accordance with
the terms of this Agreement, or for Roche as otherwise agreed upon in writing by
the Parties.
                    (ii) Subject to the foregoing, if, at any time(s) during the
Term, Lonza receives a bona-fide written offer from a Third Party or Affiliate,
negotiated in good faith and at arms-length and which offer contains all
material terms, to use any new capacity at the Lonza Facility to manufacture an
[*] Product, Lonza may provide written notification to Genentech of such offer
and request that Genentech accept and use such capacity for manufacture of
Genentech Products. Concurrent with such notice, Lonza shall provide to
Genentech all information reasonably useful for Genentech to make a decision
regarding such capacity (including without limitation, a copy of the agreed upon
terms of such offer, redacted as necessary to remove the name of the Third Party
and the identity of the [*] Product).
                    (iii) Genentech agrees to consider in good faith each such
written request by Lonza for Genentech to accept and use such capacity, and, in
considering such request, Genentech shall take into account the current business
relationship of the Parties and the product life cycle stage of its Product.
                    (iv) Subject to the foregoing, Genentech may, at its sole
discretion, either elect or reject such request to use such capacity, and (1) if
Genentech elects to accept such request to use such capacity, Genentech may use
such capacity for so long as such new capacity is available during the Term, and
on terms and conditions [*]to Genentech as provided for under this Agreement
([*] of this Agreement), or (2) if Genentech rejects such request to use such
capacity, such capacity shall remain subject to Section 5.7.6(b)(i).
               (c) Definition of [*] Products. As used herein, [*]. To the
extent any product is substituted for the Product pursuant to Section 4.9, such
obligations under this Section 5.7.6 shall apply as well to any protein(s) or
peptide(s) (including any fragment thereof) whose mechanism of action is
initiated by binding to the target that is the subject of such substituted
product.

     5.8 Regulatory Approval for Outside the United States. Any time following
Phase B Completion, Genentech may request that Lonza seek EMEA, MHWJ, or other
Regulatory Approval to enable Bulk Drug to be sold outside of the United States
by Genentech or its designee, including without limitation, Roche and/or Zenyaku
Kogyo Co. Ltd. Upon such request, the JPT will meet to discuss timelines,
activities and responsibilities necessary to obtain such Regulatory Approval.
The Parties understand that Roche is the license holder for the Product in
Europe, and shall discuss Roche’s role in such project; provided, however, that
the Agreement shall remain between the Parties, and Roche shall not be a Third
Party beneficiary hereunder unless otherwise agreed to in writing by the
Parties. The supply, purchase and payment provisions of this Agreement would not
be affected by a decision to seek Regulatory Approval outside the United States
for the Product hereunder unless otherwise agreed to in writing by the Parties,
and Genentech would continue to purchase the Bulk Drug Commitment in accordance
with the terms of this Agreement, at least up to the applicable Campaign Maximum
set forth in Exhibit A hereto.

     5.9 Sale of Lonza Facility.
          5.9.1 Right of First Notice. If at any time(s) during the Term, Lonza
elects to sell the Lonza Facility, including without limitation an election to
solicit a Third Party, or an election to consider a solicitation or other
inquiry received from a Third Party, to purchase the Lonza Facility, on each
such occasion, Lonza shall promptly provide written notice to Genentech thereof,
and with such notice shall provide to Genentech all information reasonably
useful for Genentech to make a reasonably informed bid with respect to such
proposed sale (but in any event, no less than the same information that Lonza
provides to any Third Party considering a bid with respect to such proposed
sale). Genentech shall have ninety (90) days to review such information and
provide written notification to Lonza regarding its decision to purchase the
Lonza Facility, and/or whether its needs additional information regarding such
sale. During such ninety (90) day period Lonza shall be free to talk to any
Third Party with respect to such proposed sale of the Lonza Facility, provided
Lonza does not enter into a written agreement with any Third Party regarding
such proposed sale of the Lonza Facility until after the end of such ninety
(90) day period.

18



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          5.9.2 Effect of Notice. If written notice is given that Genentech
desires to purchase the Lonza Facility, the Parties shall negotiate in good
faith the terms thereof. If written notice is given that Genentech does not want
to purchase the Lonza Facility, or written notice is not given by Genentech
within said ninety (90) day period, Genentech will have waived its right to
negotiate in good faith with Lonza and to submit a bid for the Lonza Facility
and Lonza shall be free to sell the Lonza Facility without restriction to any
Third Party; provided, Lonza consummates such sale within one (1) year of such
written notice by Lonza to Genentech under Section 5.9.1. Any final decision to
sell the Lonza Facility will be based on economic and such other considerations
as determined by, and solely at the discretion of, Lonza Inc’s shareholders.
          5.9.3 Limitations. It is understood and agree that such right of first
notice only applies with respect to the sale of the Lonza Facility, and not with
respect to any such sale that is incidental to a proposed sale of Lonza Group
Ltd.

ARTICLE 6.
PAYMENTS

     6.1 Execution Fee. Genentech shall pay Lonza [*] within [*] business days
of the Effective Date.

     6.2 [Intentionally left blank]

     6.3 Milestone Payments. For each Milestone I through VI set forth in this
Section 6.3 that is completed by the deadline respectively described below,
Genentech shall pay the related milestone, within [*]business days of receipt of
a correct, undisputed invoice, which may be delivered on or after the date
earned:
          6.3.1 Completion of Milestone I: Phase A Completion:
               (a) If Phase A Completion is achieved by [*]Genentech shall pay
Lonza [*] or
               (b) If Phase A Completion is not achieved until after [*] but
before [*], Genentech shall pay Lonza [*] or
               (c) If Phase A Completion is not achieved until after [*] but
before [*]Genentech shall pay Lonza [*].
          6.3.2 Completion of Milestone II: Development Run Initiation. If
Development Run Initiation is achieved by [*], Genentech shall pay Lonza [*].
          6.3.3 Completion of Milestone III: Qualification Run Initiation. If
Qualification Run Initiation is achieved by [*], Genentech shall pay Lonza [*]
          6.3.4 Completion of Milestone IV: Phase B Completion:
               (a) If Phase B Completion is achieved by [*], Genentech shall pay
Lonza [*] or
               (b) If Phase B Completion is not achieved until after [*], but
before [*], Genentech shall pay Lonza [*]
          6.3.5 Completion of Milestone V: sBLA Enablement. If sBLA Enablement
is achieved by [*], Genentech shall pay Lonza [*]
          6.3.6 Completion of Milestone VI: FDA Approval: If FDA Approval for
the Lonza Facility is achieved on or before [*] (or in the event sBLA Enablement
is achieved prior to [*], but Genentech elects to file the sBLA at a later date,
then [*]after the date of such filing), Genentech shall pay Lonza [*].

19



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     6.4 Batch Pricing; Invoicing.
          6.4.1 Development Batches. For each Development Batch [*]manufactured
by not later than [*]and in compliance with this Agreement, and conformance to
cGMP, the Bulk Drug Specifications, and the warranties in Section 7.1, Genentech
shall pay Lonza an amount equal to [*] per Batch and, subject to Section 4.5,
the Acquisition Cost of raw materials used to manufacture such Batch. Such
amount shall be the Purchase Price for such Development Batches.
          6.4.2 Qualification Batches. For each Successful Qualification Batch
[*] manufactured by not later than [*]and in compliance with this Agreement and
conformance to cGMP, the Bulk Drug Specifications, the Target Yield, and the
warranties provided in Section 7.1 hereof, Genentech shall pay Lonza an amount
equal to [*] per Batch and, subject to Section 4.5, the Acquisition Cost of raw
materials used to manufacture each such Batch. Such amount shall be the Purchase
Price for such Qualification Batches.
          6.4.3 Commercial Batches. Except as otherwise expressly set forth in
this Agreement, including, without limitation, in Article 8 and Section 9.1
hereof:
               (a) For each Successful Commercial Batch (up to the Campaign
Maximum in a particular Campaign) manufactured in compliance with this Agreement
and in conformance with cGMP and the Bulk Drug Specifications, the Target Yield,
and the warranties provided in Section 7.1 hereof, Genentech shall pay Lonza an
amount equal to [*]. Such amount shall be the Purchase Price for such Commercial
Batches.
               (b) In addition to the foregoing, subject to Section 4.7.1, with
respect to each such Successful Commercial Batch under 6.4.3(a) above, up to a
maximum of [*] such Successful Commercial Batches, Genentech shall pay Lonza an
amount equal to [*] (the “Supplemental Batch Payment”). It is understood and
agreed, that no such payment shall be due for any Successful Commercial Batches
in excess of such [*] Successful Commercial Batches, including without
limitation any additional Batches purchased during the Term, including any
extension thereof.
               (c) In addition to the foregoing, Genentech shall reimburse
Lonza, subject to Section 4.5, [*] the Acquisition Cost of the raw materials
utilized to produce such Successful Commercial Batches (up to the Campaign
Maximum in a particular Campaign).
               (d) In addition, Lonza shall also be entitled to receive: (i) a
one-time additional payment of (i) [*] upon delivery to Genentech of the [*]
Successful Commercial Batch in [*], and (ii) a one-time additional payment of
[*] upon delivery to Genentech of the [*] Successful Commercial Batch in [*]
which such additional amounts shall be payable upon Genentech’s final release of
the [*] Commercial Batch in such calendar year. For the avoidance of doubt, such
amounts shall in no event be paid more than once each, and only on achievement
of such milestone in [*]
          6.4.4 Invoicing Genentech for Batches. For amounts owed under:
               (a) Sections 6.4.1 and 6.4.2, invoices may be issued on or after
the related Acceptance Date; and
               (b) Section 6.4.3, invoices may be issued on or after the related
Acceptance Date.
Such invoices shall reference the Acceptance Date, the Batch delivered and the
total Purchase Price. In addition, for invoices issued with respect to
Section 6.4.2(c), such invoices shall also reference a complete list of the
Successful Commercial Batches produced, shipped and accepted by Genentech during
such calendar year. Amounts due under undisputed correct invoices shall be due
and payable in U.S. currency within thirty (30) days after receipt of such
invoice.

20



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     6.5 Payment Method. All payments due hereunder shall be made by wire
transfer from a bank in the United States in immediately available funds to a
bank in the United States designated by the Party to receive payment. All
payments hereunder shall be made in U.S. dollars. [*]
     Genentech’s Designated U.S. Bank:
     [*]
     Lonza’s Designated U.S. Bank:
     [*]

     6.6 Commercial Audit. For at least three (3) years after final payment
under this Agreement (or for such longer period of time as may be required by
applicable laws and regulations), Lonza shall maintain complete and accurate
books, records, documents, and other evidence of costs, expenses and allowances
pertaining to this Agreement and/or the Tech Transfer Agreement and the Facility
Modifications and Services Costs (for purposes of this Section 6.6, hereinafter
collectively called “Records”) to the extent and in such detail as will properly
reflect all costs and expenses incurred by Lonza in connection with this
Agreement and/or the Tech Transfer Agreement. Genentech, acting through its
independent public accountants of recognized national standing selected by
Genentech and reasonably acceptable to Lonza, shall have a right to examine and
audit such Records once per Campaign, upon at least twenty (20) days’ prior
written notice.

ARTICLE 7.
MANUFACTURER PRODUCT WARRANTIES

     7.1 Product Warranties by Lonza. Lonza hereby warrants to Genentech that
the Bulk Drug, at the time of Delivery to Genentech’s Designated Carrier, shall:
               (a) conform to the Bulk Drug Specifications;
               (b) be manufactured in compliance with the requirements of cGMP;
               (c) be manufactured in compliance with the requirements of all
applicable material national, state and local laws, ordinances and governmental
rules and regulations of the U.S.;
               (d) complies with Lonza’s standard operating procedures;
               (e) complies with Lonza’s standard operating procedures (as
developed by Lonza and Genentech and approved by Genentech based on the
Genentech standard operating procedures provided by Genentech to Lonza
hereunder, in accordance with the Quality Agreement); and
               (f) be transferred free and clear of any liens or encumbrances of
any kind to the extent arising through or as a result of the acts or omissions
of Lonza, its Affiliates or their respective agents.

     7.2 Lonza Facility. Lonza hereby warrants that it owns or lawfully controls
the Lonza Facility, and that, provided the Manufacturing Process is successfully
implemented in accordance with the Tech Transfer Agreement, it has sufficient
manufacturing capacity to enable Lonza to manufacture Bulk Drug throughout the
Term in quantities sufficient to fulfill, in each calendar year, the Campaign
Minimums and Campaign Minimum Runs for such year as set forth in Exhibit A
hereto, in accordance with this Agreement. Lonza hereby covenants that it will
use Commercially Reasonable Best Efforts to ensure that the Lonza Facility shall
be maintained in accordance with cGMP and in such condition as will allow Lonza
to manufacture the Bulk Drug in compliance with and conformance to cGMP and the
Bulk Drug Specifications.

21



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     7.3 OTHER THAN AS SET FORTH IN THIS ARTICLE 7 AND ARTICLE 16 HEREOF, ALL
OTHER WARRANTIES, BOTH EXPRESS AND IMPLIED, ARE HEREBY EXPRESSLY DISCLAIMED,
INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY, OR FITNESS FOR A
PARTICULAR PURPOSE.

ARTICLE 8.
SPECIFICATION AND MANUFACTURING ¾ PROCESS CHANGES

     8.1 Specification and Manufacturing — Process Changes. Except as otherwise
expressly set forth to the contrary in the Quality Agreement, in the event that
(i) Genentech is required, or desires, to change the Bulk Drug Specifications or
the Manufacturing Process Lonza shall use Commercially Reasonable Best Efforts
to accommodate such request, subject to the following:
               (a) Genentech shall promptly advise Lonza in writing of any such
change(s), and provide information reasonably necessary for Lonza to evaluate
the effect of such change(s), and Lonza’ shall promptly advise Genentech as to
scheduling changes, if any, which may result from such change(s). The
notification and approval procedure shall be in accordance with standard
operating procedures (i.e., change control procedures) agreed upon by the
Parties from time to time. The Parties shall hold a JPT meeting in a timely
manner with appropriate advisors invited to discuss such changes as appropriate.
               (b) Prior to implementation of any such material change(s) to the
Bulk Drug Specifications or Manufacturing Process, the Parties agree to
negotiate in good faith in an attempt to reach agreement on (i) the new Purchase
Price (higher or lower) for any Bulk Drug manufactured under this Agreement by
Lonza which embodies such material change, giving due consideration to the
effect of such material change on Lonza’s direct manufacturing costs for Bulk
Drug, and (ii) any other amendments to this Agreement which may be necessitated
by such material changes.
               (c) Prior to implementation of any such change(s), Lonza will
provide Genentech with an estimate of the reasonable and necessary expenses that
would be incurred by Lonza as a result of the implementation of any such
change(s) to the Bulk Drug Specifications or Manufacturing Process, including,
but not limited to, its validation and analytical development costs, and capital
expenditure costs. If such change(s) are implemented, Genentech will reimburse
Lonza for the reasonable and necessary expenses as agreed upon in advance and
incurred by Lonza as a result of any such change(s) to the Bulk Drug
Specifications or Manufacturing Process, including, but not limited to,
reimbursing Lonza for its validation and analytical development costs and
capital expenditure costs.
               (d) Lonza shall use Commercially Reasonable Best Efforts to
promptly accommodate changes described in Section 8.1 hereof in light of Lonza’s
facilities and resource constraints and current operations. Lonza shall
cooperate with Genentech in good faith to implement all agreed upon changes to
the Bulk Drug Specifications or Manufacturing Process in accordance with the
agreed upon schedule. During the pendency of Lonza implementing any such changes
to the Manufacturing Process or Bulk Drug Specifications, Lonza shall, at
Genentech’s written request, produce and Genentech shall purchase Bulk Drug in
accordance with the terms of the Agreement.
               (e) If any such changes to the Bulk Drug Specifications or
Manufacturing Process renders obsolete or unusable any raw materials, components
or supplies used to manufacture the Bulk Drug, and to the extent such materials
may not be either returned to the appropriate vendor for a credit or utilized by
Lonza for its other manufacturing operations, Genentech shall purchase from
Lonza, at Lonza’s Acquisition Cost, that amount of inventory of such raw
materials, components or supplies, as the case may be, so rendered obsolete or
unusable, not to exceed the amount of such raw materials, components or supplies
which would have been required for Lonza to manufacture and supply the total
quantity of Bulk Drug specified in Bulk Drug Commitments outstanding under this
Agreement.
               (f) The notification and formal approval procedure for those
changes to the Bulk Drug Specifications or Manufacturing Process approved by the
Parties under this Section shall be in accordance with the Quality Agreement and
standard operating procedures (i.e., change control procedures) agreed upon in
writing by Genentech and Lonza from time to time.

22



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     8.2 Procedure for Specification or Manufacturing Process Changes by Lonza.
Notwithstanding anything to the contrary in this Agreement (including
Section 3.1.4), the Quality Agreement and/or the Tech Transfer Agreement, Lonza
shall not change the Bulk Drug Specifications or the Manufacturing Process
except with Genentech’s prior written consent, which consent Genentech may grant
in its sole discretion.

     8.3 Vendor or Supplier Changes. Notwithstanding anything to the contrary in
this Agreement (including Section 3.1.4), the Quality Agreement and/or the Tech
Transfer Agreement, Lonza shall not change any vendor or supplier of raw
materials or analytical reagents used in the manufacture or testing of Bulk Drug
except with Genentech’s prior written consent.

ARTICLE 9.
CLAIMS

     9.1 Notice of Claims. In the event that any Bulk Drug is Non-Conforming
Bulk Drug, Genentech may reject the same by giving written notice thereof to
Lonza:
               (a) within seventy (70) days after the later of Genentech’s
receipt of samples of such Batch or the related Batch Record and other Batch
documentation specified in Section 10.2.1 (e.g., Batch Records, Lonza’s Release
Documentation, Certificate of Testing, Certificate of Compliance, etc.),
Genentech will communicate in writing to Lonza their acceptance or rejection of
the Batch. If the decision is to reject the Batch, Genentech will have an
additional five (5) days to write up and communicate to Lonza its notice of
rejection (for a total of 75 days) ; and
               (b) in the case of a latent defect, within one-hundred and twenty
(120) days after discovery of such latent defect, but in no event later than one
(1) year after delivery to Genentech’s Designated Facility, which notice shall
specify the manner in which such Bulk Drug fails to conform to any warranty and
shall be accompanied by any test results or reports evidencing such
non-conformity.
Alternatively, rather than initially issuing a notice of rejection under
Section 9.1(a) or (b) above, Genentech may give written notice to Lonza within
the applicable time period set forth in this Section 9.1 of a Genentech decision
to investigate whether a potentially Non-Conforming shipment should be rejected.
Within thirty (30) days following such notice to investigate, Genentech shall
provide to Lonza, for Lonza’s review and comment, a written plan for
investigating and resolving such potentially Non-Conforming shipment, which
investigation shall be completed in accordance with the procedures set forth in
the Quality Agreement.

     9.2 No Lonza Liability. If it is determined by agreement of the Parties (or
in the absence of such agreement, by a mutually acceptable qualified independent
Third Party whose fees shall be paid by the non-prevailing Party) that either
(i) there is no nonconformity, in which case Genentech shall pay to Lonza the
Purchase Price for such Bulk Drug, or (ii) there is nonconformity but the
nonconformity was not caused by Lonza (or its agents), in which case Lonza shall
have no liability to Genentech with respect thereto, and Genentech shall pay to
Lonza the Purchase Price for such Bulk Drug.

     9.3 Lonza Liability; Replacement of Product. If it is determined by
agreement of the Parties (or in the absence of such agreement, by a mutually
acceptable qualified independent Third Party whose fees shall be paid by the
non-prevailing Party) that the nonconformity was caused by Lonza (or its
agents), at Genentech’s written request, Lonza shall as soon as practicable use
Commercially Reasonable Best Efforts to replace such Non-Conforming Bulk Drug
with conforming Bulk Drug, at no additional, cost to Genentech except for
payment of the Purchase Price for the replacement conforming Bulk Drug, which
shall be payable as follows: if Genentech previously paid the Purchase Price for
the Non-Conforming Bulk Drug, then Lonza shall promptly and in any event within
thirty (30) days credit such amount to Genentech on the next invoice (or, at
Genentech’s option, Genentech may set off such amount against amounts owed to
Lonza under this Agreement), and Genentech shall pay the Purchase Price for the
replacement conforming Bulk Drug; and, if Genentech did not previously pay the
Purchase Price for the Non-Conforming Bulk Drug, then Genentech shall pay the
Purchase Price for the replacement conforming Bulk Drug; provided, however,
Genentech shall have no obligation to pay Lonza for replacement Conforming Bulk
Drug which is not delivered by a date acceptable to

23



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Genentech (such date to be mutually agreed in writing by the parties following
Genentech’s written request to Lonza to replace such Non-Conforming Bulk Drug).

     9.4 Cooperation in Investigations, Disposition of Non-Conforming Bulk Drug.
If Genentech desires to make a claim against Lonza with respect to and reject a
Batch of Non-Conforming Bulk Drug pursuant to Section 9.3, Genentech agrees that
it shall not dispose of or allow such Bulk Drug to be disposed of without
written prior notification to Lonza. Disposition of Non-Conforming Bulk Drug
shall be determined in accordance with the provisions of the Quality Agreement.

ARTICLE 10.
MANUFACTURING AUDITS; CERTIFICATE OF COMPLIANCE;
AND REGULATORY MATTERS

     10.1 Manufacturing Audits. Genentech shall have the right to perform,
directly or through its representatives, cGMP compliance audit [*] pre-approval
inspection audits, For Cause Audits, and additional follow-up audits Genentech
reasonably believes is necessary as a result of the findings of any of the
foregoing audits, all in accordance with the audit provisions set forth in the
Quality Agreement. During such audits, personnel of Genentech or its
representatives shall have access only to all public areas (including
cafeteria’s) and those areas that are directly related to the performance of
Lonza’s obligations under this Agreement, including the manufacture, testing,
storage and shipping of Bulk Drug. No more than a reasonable number of
representatives shall be permitted on Lonza’s premises for any such audit.

     10.2 Certificates; Manufacturing Issues; Records.
          10.2.1 Certificates; Manufacturing Issues. As soon as possible after
manufacture and, unless otherwise agreed by Genentech, in any event by not later
than the date of each shipment of Bulk Drug, Lonza shall furnish to Genentech
the Batch Records and Lonza’s Release Documentation described in the Quality
Agreement, including, without limitation, a Certificate of Testing, a
Certificate of Compliance and a summary (in a format to be agreed upon by
Genentech and Lonza) of any deviations or investigations that occurred during
the manufacturing or testing of the Bulk Drug that is part of such shipment. The
provisions set forth in the Quality Agreement regarding deviations shall control
whether a deviation results in Non-Conforming Bulk Drug.
          10.2.2 Records. Lonza shall maintain all of its manufacturing and
analytical records, all records of shipments of Bulk Drug and all validation
data relating to Bulk Drug for the time periods required by applicable laws and
regulations of all regional, national, federal, state and local regulatory
agency in the jurisdictions where the Product will be sold. Lonza agrees that,
in response to any complaint, or in the defense by Genentech of any litigation,
hearing, regulatory proceeding or investigation relating to Bulk Drug, Lonza
shall make available to Genentech such Lonza employees and records reasonably
necessary to permit the effective response to, defense of, or investigation of
such matters, subject to appropriate confidentiality protections.

     10.3 Complaints. Genentech shall have sole responsibility for reporting any
complaints relating to the Product to the FDA and any other regulatory
authorities, including, but not limited to, complaints relating to the
manufacture of the Product and adverse drug experience reports. Genentech shall
maintain complaint files in accordance with cGMP. Lonza shall provide Genentech
with a copy of any complaints received by Lonza with respect to the Product in
accordance with the Quality Agreement and standard operating procedures to be
agreed upon by Genentech and Lonza from time to time. Genentech shall have
responsibility for responding to all complaints, and for promptly providing
Lonza with a copy of any responses to complaints relating to the manufacture of
the Product. Lonza shall use Commercially Reasonable Best Efforts to respond to
requests from Genentech for information in Lonza’s possession that is necessary
for Genentech to respond to complaints arising out of the manufacture of the
Bulk Drug.

     10.4 Regulatory Correspondence.
          10.4.1 Notification to Other Parties of Regulatory Correspondence.
Each Party shall immediately and within at least three (3) business days notify
the other Party in writing of, and shall provide the other Party with

24



--------------------------------------------------------------------------------



TABLE OF CONTENTS



copies of, any correspondence and other documentation received or prepared by
such Party in connection with any of the following events: (i) receipt of a
regulatory letter, Warning Letter, or similar item, from the FDA or any other
regulatory authority directed to the manufacture, packaging, and storage of Bulk
Drug, by Lonza or in connection with any general cGMP inspections applicable to
any Lonza Facility to the extent associated with Lonza’s activities under this
Agreement; (ii) any recall, market withdrawal or correction of any Batch of Bulk
Drug or resulting Finished Product; and (iii) any regulatory comments related to
the manufacture of Bulk Drug or resulting Finished Product requiring a response
or action by a Party.
          10.4.2 Regulatory Correspondence Requiring a Lonza Response. In the
event Lonza receives any regulatory letter or comments from any regional,
national, federal, state or local regulatory authority in the Territory directed
to its manufacture of Bulk Drug requiring a response or action by Lonza,
including, but not limited to, receipt of a Form 483 (Inspectional Observations)
or a Warning Letter, Genentech will, to the extent within its control or
possession, promptly provide Lonza with any data or information required by
Lonza in preparing any response related to Lonza’s manufacture of Bulk Drug and
will cooperate fully with Lonza in preparing such response. Lonza shall provide
Genentech with a copy of each such response (redacted to remove information not
related to the manufacture of Bulk Drug or Lonza’s other obligations under this
Agreement) for Genentech’s review and comment prior to Lonza’s submission of its
detailed written response. Lonza shall give all due consideration to any
Genentech comments to each such proposed Lonza response provided Genentech
timely responds. Likewise, in the event Genentech receives any regulatory letter
or comments from any regional, national, federal, state or local regulatory
authority in the Territory directed to the manufacture of Bulk Drug at the Lonza
Facility requiring a response or action by Genentech, including, but not limited
to, receipt of a Form 483 (Inspectional Observations) or a Warning Letter, Lonza
will, to the extent within its control or possession, promptly provide Genentech
with relevant data or information sufficient for Genentech to prepare any
response related to the manufacture of Bulk Drug and will cooperate fully with
Genentech in preparing such response. Genentech shall provide Lonza with a copy
of each such response (redacted to remove information not related to the
manufacture of Bulk Drug at Lonza’s Facility or Genentech’s obligations under
this Agreement) for Lonza’s review and comment prior to Genentech’s submission
of its detailed written response. Genentech shall give all due consideration to
any Lonza comments to each such proposed Genentech response provided Lonza
timely responds.

     10.5 Inspections; Non-Compliance; Failure to Manufacture.
          10.5.1 Inspections. In the event the Lonza Facility is inspected, or
Lonza is notified that the Lonza Facility will be inspected, by representatives
of any regional, national, federal, state or local regulatory agency in the
Territory directed to Lonza’s manufacture of Bulk Drug, Lonza shall notify
Genentech within twenty-four (24) hours after receipt of notice of such
inspection, and shall supply Genentech with copies of any correspondence or
portions of correspondence which relate to Bulk Drug. Genentech may send, and
upon the request of Lonza shall send, representatives to the Lonza Facility to
participate in any portion of such inspection which is directed to Bulk Drug.
          10.5.2 Non-Compliance; Failure to Manufacture. In the event that any
regional, national, federal, state or local regulatory agency in the Territory
shall determine, as a result of an inspection described in Section 10.5.1 above,
that Lonza is not in compliance with applicable laws or regulations or otherwise
not in compliance with cGMP with respect to the manufacture of Bulk Drug, Lonza
shall at its expense use Commercially Reasonable Best Efforts to cure any such
non-compliance as soon as practicable.

ARTICLE 11.
RECALLS

     11.1 Recalls. Genentech shall notify Lonza promptly (and in any event
within three (3) business days of receipt of written notice) if any batch of
Bulk Drug or resulting Finished Product is the subject of a recall, market
withdrawal or correction. Genentech shall (i) bear the cost of and be
responsible for conducting all recalls, market withdrawals or corrections of
Bulk Drug or Finished Product, (ii) remain obligated to pay Lonza the Purchase
Price for the Bulk Drug recalled or used to make such recalled Finished Product
(as long as it is not Non-Conforming Bulk Drug), and (iii) reimburse Lonza for
its direct out-of-pocket expenses related to the recall, if any. Notwithstanding
the foregoing, to the extent such recall, market withdrawal or correction was
caused by Lonza’s breach of any of its warranties set forth in Article 7 hereof,
Lonza shall credit Genentech for all of the Purchase Price for the Bulk Drug
recalled or used to make such recalled Finished Product and shall reimburse
Genentech for all of Genentech’s reasonable out-of-pocket expenses directly
related to the recall, if any. For the avoidance of doubt such expenses shall
not, except

25



--------------------------------------------------------------------------------



TABLE OF CONTENTS



as provided in Section 17.4, include any Consequential Damages. As between the
Parties, Genentech or its agent shall make all decisions regarding, and in all
events shall have sole authority for, conducting any recalls, market withdrawals
or corrections with respect to the Product in the Territory.

ARTICLE 12.
QUALITY ASSURANCE; QUALITY CONTROL; VALIDATION; STABILITY

     12.1 Responsibility for Quality Assurance and Quality Control.
Responsibility for quality assurance and quality control of Bulk Drug shall be
allocated between Genentech and Lonza as set forth in the Quality Agreement and
in standard operating procedures agreed upon in writing by Genentech and Lonza
from time to time. In general, (a) Lonza shall be responsible for performing
certain in-process testing and selected acceptance testing on the Bulk Drug as
set forth in the Tech Transfer Agreement and the Quality Agreement, and
(b) Genentech shall be responsible for all final acceptance testing and
authorizing final release of all Bulk Drug to the market.

     12.2 Validation of Lonza Facility; Utilities and Equipment. Lonza shall
maintain cGMP validation status of the Lonza Facility, as well as the utilities
and equipment used in the manufacture of Bulk Drug at the Lonza Facility, and
shall make relevant validation reports applicable thereto (redacted to remove
information not related to the manufacture of Bulk Drug) available to Genentech
for review at Genentech’s reasonable request.

     12.3 Validation of Bulk Manufacturing Process. In accordance with the
requirements of and timelines set forth in the Tech Transfer Agreement and
Quality Agreement, Genentech shall provide Lonza with Manufacturing
Documentation related to the validation of the Manufacturing Process, as further
described therein, including, without limitation, drafts of the product
comparability protocol and the process validation protocol related to the
Manufacturing Process. Lonza shall be responsible for performing all required
process validation at the Lonza Facility and Genentech shall review and approve
all process validation protocols and reports. A Process Qualification Plan (as
defined in the Quality Agreement) to be developed by Lonza and approved by
Genentech will identify additional process validation related to the technology
transfer to Lonza, if required, at commercial scale. Lonza shall provide
Genentech with copies of documentation related to the validation of the
Manufacturing Process, as implemented by Lonza, and validation reports
applicable thereto, to Genentech, at Genentech’s reasonable request, on a
frequency and in a format to be agreed upon by Lonza and Genentech.

     12.4 Change Control. Any changes to the Lonza Facility, utilities,
equipment or processes used by Lonza in its performance under this Agreement,
including those relating to the manufacturing, storage, testing, shipping and
cleaning procedures that are used by Lonza in the manufacture of Bulk Drug under
this Agreement, shall occur pursuant to change control procedures agreed upon by
Lonza and Genentech and as set forth in the Quality Agreement.

     12.5 Stability. Genentech shall conduct all necessary stability testing to
comply with cGMP and other applicable regulatory guidelines. Such stability
testing shall include testing to validate the lead times for shipment, the shelf
life of Bulk Drug and the Bulk Drug Specifications applicable to shipment,
storage and handling of Bulk Drug. Lonza shall prepare all stability samples,
and shall sublot stability samples and package and ship stability samples to
Genentech, all in accordance with timelines, protocols and procedures agreed
upon by Lonza and Genentech and set forth in the Quality Agreement.

ARTICLE 13.
MANUFACTURER’S OBLIGATIONS AS MANUFACTURER

     13.1 Control of Working Cell Bank. Lonza shall maintain all portions of the
Working Cell Bank that it receives in safe and secure storage under its control
in the Lonza Facility at Portsmouth, New Hampshire, and shall not permit the
transfer of the Working Cell Bank to any Lonza Affiliate or any Third Party that
is not specifically authorized in advance and in writing by Genentech. Lonza
shall comply with all applicable regulatory requirements relating to general
safety and compliance in handling the Working Cell Bank and any raw materials
and components used in manufacturing Product and Bulk Drug.

26



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     13.2 Manufacturing Capabilities. Lonza shall at all relevant times
throughout the Term use Commercially Reasonable Best Efforts consistent with the
terms of this Agreement to (a) own or lawfully control all the necessary plant,
equipment and facilities, and (b) have sufficient numbers of appropriately
qualified personnel, in each case to enable Lonza to manufacture Bulk Drug in
accordance with the Bulk Drug Specifications and in quantities sufficient to
fulfill its obligations to supply Bulk Drug under this Agreement.

     13.3 Compliance with Law.
     Lonza shall perform all work and services under this Agreement in
conformance with cGMP and in conformance with the substantive requirements of
all applicable material regional, national, state and local laws, ordinances and
governmental rules or regulations in the Territory, and shall have all
applicable licenses and permits required to perform the work and services
hereunder, the absence of which would materially adversely affect the
marketability of the Bulk Drug.

     13.4 Lonza Facility. Lonza will use Commercially Reasonable Best Efforts to
ensure that the Lonza Facility shall be maintained in accordance with cGMP and
in such condition as will allow Lonza to manufacture the Bulk Drug in accordance
with the Bulk Drug Specifications.

     13.5 Storage Facilities. Lonza shall provide sufficient and suitable cGMP
storage facilities that meet the Bulk Drug Specifications for storage of Bulk
Drug and raw materials.

     13.6 Raw Materials. Lonza shall maintain an adequate inventory of raw
materials necessary to meet the Bulk Drug Commitment. Lonza shall only use the
raw materials [*] for manufacture of Bulk Drug under this Agreement.

     13.7 Subcontracting. Lonza shall not subcontract any of its obligations
hereunder without the prior written consent of Genentech.

     13.8 Regulatory Documentation.      13.8.1 Lonza shall provide Genentech in
a timely manner with a copy of any Lonza manufacturing and control records for
Bulk Drug which are required for any Genentech regulatory filings with respect
to the Product, which records shall be in Lonza’s standard formats unless
otherwise agreed upon by the Parties.
          13.8.2 Lonza shall provide Genentech promptly after the end of each
annual reporting period for the Product (as calculated consistent with
appropriate regulations and guidelines) with such information as is reasonably
requested in writing by Genentech for the preparation of the annual report with
respect to the manufacturing and control of the Product for such annual
reporting period. Thereafter, Genentech shall provide to Lonza at least fifteen
(15) days prior to Genentech’s filing with the respective regulatory authorities
a copy of such Genentech annual report, and Genentech shall take into
consideration any Lonza comments to such annual report with respect to the
manufacture of Product.

     13.9 Manufacturing Data. Lonza shall collect data on the yield from each
Batch, as well as the date of manufacture of each such Batch and make reports of
the same available to Genentech in the form of a monthly manufacturing status
report in Lonza’s standard format or in such other format as may be agreed by
the Parties. Lonza shall retain such manufacturing data in accordance with the
requirements of applicable laws, rules and regulations.

     13.10 Retention and Reserve Samples. Lonza shall isolate, identify and,
subject to Section 20.3 hereof, retain retention and reserve samples of all raw
materials and in-process production steps used in the production of Bulk Drug as
may be required by standard operating procedures to be agreed upon in writing by
Lonza and Genentech from time to time.

     13.11 Analytical Testing. Except as otherwise contemplated by this
Agreement or expressly set forth in the Quality Agreement, Lonza shall not
perform any analytical testing on Bulk Drug unless agreed to by Lonza and
Genentech.

     13.12 Accurate Documentation. Each Party shall use diligent efforts to
ensure all records and documentation provided to the other Party in connection
with the manufacture of Bulk Drug shall be accurate in all material respects.

27



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     13.13 Insurance.
          13.13.1 Insurance. During the term of this Agreement, and thereafter
for the period of time required below, Lonza shall maintain:
               (i) Commercial General Liability insurance, including contractual
liability, in the minimum amount of [*] each occurrence combined single limit
for bodily injury and property damage (“CGL”) with an annual aggregate of [*].
This insurance shall include completed operations coverage; and
               (ii) Products Liability insurance, including contractual
liability, with a minimum limit of [*]each occurrence combined single limit for
bodily injury and property damage with an annual aggregate of [*] (“Products
Liability”).
          13.13.2 Special Requirements.
            (a) Genentech shall be named as additional insureds under the above
insurance policies.
            (b) The CGL and Products Liability insurance policies shall be under
a “claims-made” policy form and the CGL insurance coverage shall be maintained
by Lonza for at [*] following termination of this Agreement, and the Products
Liability insurance, for [*] following termination of this Agreement.
            (c) The CGL insurance shall provide coverage for Bulk Drug in
Lonza’s care, custody and control.
            (d) Each of the above insurance policies shall be primary insurance
as respects Lonza’s participation under this Agreement.
            (e) All of the above insurance coverage shall be maintained with an
insurance company or companies having an A.M. Best’s rating of “A-VII” or
higher.
          13.13.3 Notice of Insurance. Within thirty (30) days from the
execution of this Agreement, Lonza shall provide Genentech a certificate
insurance reflecting the above requirements. Renewal certificates shall continue
to be provided throughout the term of this Agreement, and in case of
cancellation or material change, a thirty (30) day notice shall be provided to
Genentech.

ARTICLE 14.
LICENSES

     14.1 License Grant to Genentech of Rights Existing as of the Effective
Date. Lonza, on behalf of itself and its Affiliates, hereby grants to Genentech
and Genentech’s Affiliates a non-exclusive, royalty-free license under Lonza
Confidential Information, and under patent rights, if any, owned or controlled
by Lonza or its Affiliates as of the Effective Date, to make (and have made),
use, sell, offer for sale and import Product in the Territory, to the extent
they relate to (i) the Manufacturing Process in effect as of the Effective Date
or at anytime during the Term, (ii) the Product of the Manufacturing Process
described in (i) above, or (iii) the importation, use, sale or offer for sale of
the Product of the Manufacturing Process described in (i) above. This license
shall apply with respect to any Product manufactured by or for Genentech under
this Agreement with the Manufacturing Process described in this Section 14.1.
Genentech shall have the right to grant sublicenses of the rights granted under
this Section 14.1 to Product licensees and contract manufacturers of Product, in
all or part of the Territory.

     14.2 License Grant to Genentech of Rights Obtained after the Effective
Date; Option to Grant Sublicenses.
          14.2.1 In the event that Lonza or its Affiliates obtains any patent
rights after the Effective Date (whether by acquisition, in-licensing, or
independent development) that relate to (i) the Manufacturing Process in effect
as of the Effective Date or at anytime during the Term, (ii) the Product of the
Manufacturing Process described in (i)

28



--------------------------------------------------------------------------------



TABLE OF CONTENTS



above, or (iii) the importation, use, sale or offer for sale of the Product of
the Manufacturing Process described in (i) above, Lonza, on behalf of itself and
its Affiliates, hereby grants to Genentech and Genentech’s Affiliates a
non-exclusive, royalty-free license under such patent rights to make (and have
made), use, sell, offer for sale and import Product in the Territory.
          14.2.2 Option to Grant Sublicenses.
          Lonza also hereby grants to Genentech an option to obtain the right to
grant sublicenses to any Third Party under any rights granted under Section
14.2.1 above. If Genentech exercises such option, Lonza agrees to negotiate in
good faith with Genentech commercially reasonable terms under which Genentech
would obtain such sublicense rights.

     14.3 No Implied Licenses. Lonza acknowledges and agrees that no rights or
licenses, implied or otherwise, are granted to Lonza by Genentech related to the
manufacture of Product under this Agreement. This Agreement does not grant any
right or license to Lonza, under any intellectual property rights of Genentech,
or otherwise. No other right or license is to be implied or inferred from any
provision of this Agreement or by the conduct of the Parties.

     14.4 Survival. The obligations of the Parties set forth in this Article 14
shall survive the expiration or termination of this Agreement and shall be
binding upon and inure to the benefit of the successors and assigns of the
Parties.

ARTICLE 15.
OWNERSHIP OF INTELLECTUAL PROPERTY, MATERIALS AND EQUIPMENT

     15.1 Inventorship, Existing Confidential Information, and Inventions.
          15.1.1 Inventorship. Inventorship shall be determined in accordance
with the rules of inventorship of the United States of America. As between the
Parties, (i) each Party shall solely own any and all inventions or discoveries
that are conceived or reduced to practice solely by such Party or its employees
or agents in the course of or resulting from this Agreement, the Tech Transfer
Agreement and/or the Quality Agreement, and (ii) the Parties shall jointly own
inventions or discoveries that are conceived or reduced to practice jointly by
or on behalf of the Parties in the course of or resulting from this Agreement,
the Tech Transfer Agreement and/or the Quality Agreement. The Parties hereby
agree that neither Party shall be considered an “employee or agent” of the other
Party.
          15.1.2 Existing Confidential Information. As between the Parties,
Genentech shall own all Genentech Confidential Information existing as of the
Effective Date, and Lonza shall own all Lonza Confidential Information existing
as of the Effective Date; provided, however, that the foregoing shall not limit
Genentech’ ownership of, or ability to use, the Cell Line, Master Cell Bank,
Working Cell Bank, and/or the Product, including, without limitation, aspects of
Lonza Confidential Information that result in or contribute to modifications to
said Cell Line, Master Cell Bank, Working Cell Bank, and/or the Product in the
course of or resulting from this Agreement, the Tech Transfer Agreement and/or
the Quality Agreement, either by Genentech in an authorized manner under said
agreements or by Lonza.
          15.1.3 Inventions. Notwithstanding Section 15.1.1, as between the
Parties: (a) Genentech shall own all rights, including without limitation, all
intellectual property rights, in and title to the biological materials described
as the Cell Line, the Master Cell Bank, and/or the Working Cell Bank, the
Manufacturing Process and/or the Product, and any and all improved or enhanced
versions of the foregoing that are created by either Party from their use
thereof or in the course of or resulting from this Agreement, the Tech Transfer
Agreement and/or the Quality Agreement, including, without limitation, any
derivatives or variants of the foregoing created by either Party from their use
thereof or in the course of or resulting from this Agreement, the Tech Transfer
Agreement and/or the Quality Agreement, uses of such biological materials and
methods of manufacture using such biological materials; and (b) Lonza hereby
assigns to Genentech its entire interest in any and all patentable inventions,
patentable and non-patentable, made from their use thereof or in the course of
or resulting from this Agreement, the Tech Transfer Agreement and/or the Quality
Agreement, solely by Lonza or its employees or agents, or jointly by the
employees and/or agents of each Party, and all intellectual property rights
therein.

29



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          15.1.4 Survival. The terms of this Section 15.1 shall survive the
expiration or termination of this Agreement, and shall be binding upon and inure
to the benefit of the successors and assigns of the Parties. The Parties will
continue to reasonably cooperate with each other to perfect the rights granted
in this Section.

     15.2 Ownership of Equipment.
          15.2.1 Genentech shall own all right, title and interest in and to any
and all equipment, materials, facilities improvements and other assets purchased
by Genentech and provided to Lonza for use under this Agreement, including,
without limitation, the Portable Equipment specified in Section 5.5
(collectively, the “Genentech Equipment”), free and clear of any right or claim
of Lonza. All Genentech Equipment shall be delivered in good working condition
by Genentech and maintained in good repair by Lonza.
          15.2.2 Lonza shall own all right, title and interest in and to any and
all equipment, materials, facilities improvements and other assets purchased by
Lonza for use under this Agreement (collectively, the “Lonza Equipment”), free
and clear of any right or claim of Lonza. All Lonza Equipment shall be
maintained in good repair by Lonza.
          15.2.3 If Lonza fails to timely arrange for the removal of the
Genentech Equipment from the Lonza Facility, Genentech shall send written notice
requesting such removal. If such removal has not occurred within thirty
(30) days of such notice, then Genentech shall be entitled to hire a qualified
Third Party at Lonza’s reasonable expense to enter the Lonza Facility with
written notice at least two (2) business days in advance and remove such
Genentech Equipment, which shall be removed in a reasonable manner without
damage to the Lonza Facility. For clarification purposes, removal of the
Genentech Equipment shall not in and of itself be considered damage to the Lonza
Facility.

ARTICLE 16.
REPRESENTATIONS AND WARRANTIES

     16.1 Genentech. Genentech hereby represents and warrants to Lonza that:
          16.1.1 To Genentech’s knowledge as of the Effective Date:
(a) Genentech is free to supply to Lonza the Working Cell Bank, Genentech
Confidential Information (including, without limitation, the Manufacturing
Documentation), and all information to be supplied by Genentech to Lonza under
the Tech Transfer Agreement; (b) there is no suit pending against Genentech in
the Territory that alleges patent infringement by the manufacture or sale of the
Product; and (c) Genentech has not received written notice alleging infringement
of a Third Party patent by the manufacture or sale of the Product; and
          16.1.2 Genentech has the corporate power and authority and the legal
right to enter into this Agreement and to perform its obligations under this
Agreement.

     16.2 Lonza. Lonza hereby represents and warrants to Genentech that:
          16.2.1 To Lonza’s knowledge as of the Effective Date, Lonza is free to
supply the Lonza Confidential Information to Genentech;
          16.2.2 Lonza has the corporate power and authority and the legal right
to enter into this Agreement and to perform its obligations under this
Agreement;
          16.2.3 Lonza owns or lawfully controls the Lonza Facility, and, to the
best of its knowledge after reasonable inquiry, has a sufficient number of
employees with such expertise and experience as is necessary or appropriate to
produce Bulk Drug in accordance with the terms hereof and in quantities
sufficient to fulfill the Campaign Minimums and Campaign Minimum Runs set forth
in Exhibit A hereof;
          16.2.4 To Lonza’s knowledge as of the Effective Date, there is no
additional capacity available for commercial production at the Lonza Facility,
and Lonza has not entered into written agreements with any Third Party to

30



--------------------------------------------------------------------------------



TABLE OF CONTENTS



conduct commercial production that would result in Lonza not being able to
conduct the commercial production it has committed to Genentech; and
          16.2.5 To Lonza’s knowledge as of the Effective Date, there are no
patents owned or controlled by Lonza relating to the (i) the Manufacturing
Process in effect as of the Effective Date, (ii) the Product of the
Manufacturing Process described in (i) above, or (iii) the importation, use,
sale or offer for sale of the Product of the Manufacturing Process described in
(i) above.

ARTICLE 17.
INDEMNIFICATION

     17.1 Indemnification.
          17.1.1 Indemnification by Genentech. Subject to and except to the
extent of any indemnification from Lonza pursuant to Section 17.2 below,
Genentech shall indemnify, defend and hold Lonza, its Affiliates, and their
respective directors, officers, and employees harmless from and against all
losses, damages, liabilities, settlements, penalties, fines, costs and expenses
(including, without limitation, reasonable attorneys’ fees and expenses),
(collectively, the “Liabilities”) to the extent such Liabilities arise out of or
result from any claim, lawsuit or other action or threat by a Third Party
arising out of [*]
          17.1.2 Indemnification by Lonza. Lonza shall indemnify, defend and
hold Genentech, and its Affiliates, directors, officers, and employees harmless
from and against all Liabilities to the extent such Liabilities arise out of or
result from [*]

     17.2 Indemnification Procedures.
          17.2.1 Identification of Indemnitor and Indemnitee. An “Indemnitor”
means Genentech with respect to Section 17.1 hereof, and Lonza with respect to
Section 17.2 hereof. An “Indemnitee” means any of Lonza, its Affiliates, and
their respective directors, officers, and employees with respect to Section 17.1
hereof, and any of Genentech, and its respective Affiliates, directors, officers
and employees with respect to Section 17.2 hereof.
          17.2.2 Indemnification Procedures. An Indemnitee which intends to
claim indemnification under Section 17.1 or 17.2 hereof shall promptly notify
the Indemnitor in writing of any claim, lawsuit or other action in respect of
which the Indemnitee, its Affiliates, or any of their respective directors,
officers, and employees intend to claim such indemnification. The Indemnitee
shall permit, and shall cause its Affiliates and their respective directors,
officers, and employees to permit, the Indemnitor, at its discretion, to settle
any such claim, lawsuit or other action and agrees to the complete control of
such defense or settlement by the Indemnitor; provided, however, such settlement
does not adversely affect the Indemnitee’s rights under this Agreement or impose
any obligations on the Indemnitee in addition to those set forth herein in order
for the Indemnitor to exercise such rights. No such claim, lawsuit or other
action shall be settled without the prior written consent of the Indemnitor and
the Indemnitor shall not be responsible for any legal fees or other costs
incurred other than as provided herein. The Indemnitee, its Affiliates and their
respective directors, officers, employees and agents shall cooperate fully with
the Indemnitor and its legal representatives in the investigation and defense of
any claim, lawsuit or other action covered by this indemnification, all at the
reasonable expense of the Indemnitor. The Indemnitee shall have the right, but
not the obligation, to be represented by counsel of its own selection and
expense.

     17.3 Survival of Indemnification Obligations. The provisions of this
Article 17 shall survive the termination or expiration of this Agreement

     17.4 Disclaimer of Consequential Damages. Except for claims arising from
(i) the intentional misuse or misappropriation of the other Party’s Confidential
Information, (ii) any willful breach by Lonza of its obligation hereunder to
perform, in no event shall either Party be liable to the other Party for
incidental, indirect, special, punitive or consequential damages arising from or
related to breach of this Agreement, including, without limitation, any claims
for damages based upon lost profits for sales to Third Parties (collectively,
“Consequential Damages”).

31



--------------------------------------------------------------------------------



TABLE OF CONTENTS



ARTICLE 18.
CONFIDENTIALITY

     18.1 Confidentiality Obligations.
          18.1.1 Lonza Confidentiality Obligations. Lonza shall not disclose
Genentech Confidential Information to any Third Party other than:
               (a) its employees who are bound by similar obligations of
confidentiality and nonuse and who have a need to know such information in order
to perform their duties in carrying out Lonza’s obligations under this
Agreement, the Tech Transfer Agreement and/or the Quality Agreement,
               (b) contractors who are bound by similar obligations of
confidentiality and nonuse and who have a need to know such information in order
to provide direction to Lonza or Genentech regarding their respective
obligations under this Agreement, the Tech Transfer Agreement and/or the Quality
Agreement, or
               (c) regulatory authorities, for example, the FDA, that require
such information in order to review a BLA or sBLA for the Product or other
regulatory filing.
          18.1.2 Genentech Confidentiality Obligations. Genentech shall not
disclose any Lonza Confidential Information to any Third Party (including,
without limitation, Roche) other than:
               (a) employees, consultants, agents or contractors of Genentech or
Genentech’s Affiliates who are bound by similar obligations of confidentiality
and nonuse and who have a need to know such information in order to perform
their duties in carrying out Genentech’s obligations under this Agreement, the
Tech Transfer Agreement and/or the Quality Agreement, or in order to provide
direction to Genentech regarding the subject matter of this Agreement,
including, but not limited to, production, testing, storage or quality of the
Product or regulatory or compliance issues related to the Product, or
               (b) regulatory authorities, for example, the FDA, that require
such information in order to review a BLA or sBLA for the Product or other
regulatory filing.

     18.2 Terms of Agreement. Subject to Sections 18.4 and 19.1 hereof, and
except for any disclosure as is deemed necessary, in the reasonable judgment of
the responsible Party, to comply with national, federal or state laws or
regulations (including the rules and regulations of any national stock exchange
on which such Party’s securities are traded), neither Party shall, without the
prior written consent of the other Party, disclose in any manner to any Third
Party the terms and conditions of this Agreement; provided that this
Section 18.2 shall not prohibit the disclosure of this Agreement by Genentech to
Roche (including any successor or assignee thereof).

     18.3 Exclusions. The obligations of confidentiality and nonuse applicable
hereunder to Lonza with respect to Genentech Confidential Information and to
Genentech with respect to Lonza Confidential Information shall not apply to any
information which:
               (a) at the time of disclosure, is known publicly or thereafter
becomes known publicly through no fault of the recipient, its Affiliates or
agents;
               (b) becomes available to the recipient from a Third Party which
is not legally prohibited from disclosing such information, provided such
information was not acquired directly or indirectly from the disclosing Party;
               (c) was developed by the recipient independently of information
obtained from the disclosing Party as evidenced by written records;

32



--------------------------------------------------------------------------------



TABLE OF CONTENTS



               (d) was already known to the recipient before receipt from the
disclosing Party, as shown by its prior written records, provided that such
information was not acquired directly or indirectly from the disclosing Party;
or
               (e) is released with the prior written consent of the Party that
had originally disclosed such information to the other Party hereunder.
In determining whether or not the disclosing Party’s Confidential Information
has entered the public domain, the obligations of confidentiality shall no
longer apply to only that portion of said Confidential Information that has
become public, and portions remaining confidential shall retain their status as
Confidential Information.

     18.4 Notification of Mandatory Disclosure.
          18.4.1 Notification and Consultation. In the event that a Party (in
such case, the “Notifying Party”) believes it is required by applicable statute
or regulation (including the rules and regulations of any national stock
exchange on which such Party’s securities are traded), or by judicial or
administrative process to disclose any part of the other Party’s (in such case,
the “Notified Party”) Confidential Information which is disclosed to it under
this Agreement, the Notifying Party shall (i) promptly notify the Notified Party
of each such requirement and identify the documents so required thereby, so that
the Notified Party may seek an appropriate protective order or other remedy
and/or waive compliance by the Notifying Party with the provisions of this
Agreement, and (ii) consult with the Notified Party on the advisability of
taking legally available steps to resist or narrow the scope of such
requirement.
          18.4.2 Limited Disclosure. If, in the absence of such a protective
order or such a waiver by the Notified Party of the provisions of this
Agreement, the Notifying Party is nonetheless required by mandatory applicable
law to disclose any part of the Notified Party’s Confidential Information which
is disclosed to it under this Agreement, the Notifying Party may disclose such
Confidential Information without liability under this Agreement, except that the
Notifying Party shall furnish only that portion of the Confidential Information
which is legally required.

     18.5 No Licenses Maintenance of Confidentiality; Non-use Obligations.
          18.5.1 No Licenses. Except as expressly provided in Articles 14 and 15
hereof, no right or license, either express or implied, under any intellectual
property right is granted under this Agreement, the Tech Transfer Agreement, or
the Quality Agreement, by virtue of the disclosure of Confidential Information
under this Agreement, the Tech Transfer Agreement, or the Quality Agreement, or
otherwise.
          18.5.2 Maintenance of Confidentiality. Each Party shall use reasonable
and customary precautions to safeguard the other Party’s Confidential
Information, including ensuring that all employees, consultants, agents or
contractors who are provided access to such Confidential Information are
informed of the confidential and proprietary nature of such Confidential
Information and have contractual confidentiality and nonuse obligations that are
at least as restrictive as those contained in this Agreement.
          18.5.3 Non-use Obligations. Genentech Confidential Information shall
not be utilized by Lonza for any purpose other than performing its obligations
under this Agreement, the Tech Transfer Agreement, or the Quality Agreement,
without first obtaining Genentech’s prior written consent to each such
utilization. Lonza Confidential Information shall not be utilized by Genentech
except as set forth in this Agreement, the Tech Transfer Agreement, or the
Quality Agreement, or except for the limited purpose of production, testing,
storage or quality of the Product or regulatory or compliance issues related to
the Product, without first obtaining Lonza’s prior written consent to each such
utilization.
          18.5.4 Equitable Relief. Each Party agrees that the other Party and
their respective Affiliates would be irreparably injured by a material breach of
the confidentiality and nonuse provisions of this Agreement by the breaching
Party or by its employees or the employees of its Affiliates, consultants,
agents or contractors, that monetary remedies would be inadequate to protect the
other Party against any actual or threatened material breach of the provisions
of this Article 18 by the breaching Party or by its employees or the employees
of its Affiliates, consultants, agents or contractors, and, without prejudice to
any other rights and remedies otherwise available to the other Party, the
breaching Party agrees, upon proof of any such actual or threatened material
breach, to the granting of equitable relief,

33



--------------------------------------------------------------------------------



TABLE OF CONTENTS



including injunctive relief and specific performance, in the other Party’s favor
without proof of actual damages. It is further understood and agreed that no
failure or delay by either Party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege hereunder.

     18.6 Survival of Confidentiality Obligations. The provisions of this
Article 18 shall survive the termination or expiration of this Agreement.

     18.7 Termination of Certain Prior Agreements. This Agreement supersedes all
previous agreements between the parties relating hereto, including without
limitation the Confidential Disclosure Agreement between the Parties dated
July 1, 2003, the Agreement for Funding Purchase of Long Lead Time Equipment of
November 19, 2003 and the Material Transfer Agreement of November 24, 2003. All
Confidential Information exchanged between the Parties under such previous
agreements shall be deemed Confidential Information under this Agreement (either
Genentech Confidential Information or Lonza Confidential Information, as the
context requires) and shall be subject to the terms of this Agreement.

     18.8 No Disclosure of Unrelated Information. Neither Party shall disclose
confidential information to the other Party that is not reasonably necessary for
performance of a Party’s obligations under this Agreement, the Tech Transfer
Agreement and/or the Quality Agreement, including but not limited to
manufacturing processes for other products, marketing plans and clinical
development plans. Notwithstanding the foregoing, nothing in this provision
shall limit the confidentiality and non-use obligations and rights herein.

ARTICLE 19.
PRESS RELEASES;USE OF NAMES

     19.1 Press Releases. Following the Effective Date, the Parties shall agree
upon a joint press release to announce the execution of this Agreement together
with a corresponding Question & Answer outline for use in responding to
inquiries about the Agreement. Such joint press release shall be made on or
before December 25, 2003, the timing of which such announcement shall be
mutually agreed by the Parties. Following the publication of such joint press
release, each Party shall be entitled to make or publish any public statement
consistent with the contents of such joint press release and Question & Answer
outline without the need for further approval by the other. Except as set forth
in the preceding sentences of this Section, no press release, publicity or other
form of public written disclosure related to this Agreement shall be permitted
by either Party unless the other Party has indicated its consent to the form of
the release in writing. This Section shall not apply to any disclosure as is
deemed necessary, in the reasonable judgment of the responsible Party, to comply
with regional, national, federal or state or local laws or regulations in the
Territory (including the rules and regulations of any national stock exchange on
which such Party’s securities are traded).

     19.2 Use of Names. No Party shall make use of the name of any other Party
in any advertising or promotional material, or otherwise, in connection with
this Agreement or any related agreements, without the prior written consent of
such other Party; provided, however, either Party may include the other Party on
a general list of business partners or collaborations.

ARTICLE 20.
TERM; TERMINATION

     20.1 Term; Option to Extend.
     Unless sooner terminated pursuant to the terms of this Agreement, the term
of this Agreement (the “Term”) shall commence on the Effective Date and shall
continue until [*]; provided, however, Genentech shall have the one time right,
at its sole discretion, upon written notice to Lonza prior [*], to extend the
Term for an additional period of [*]. During any such extension, all terms of
this Agreement, the Tech Transfer Agreement and the Quality Agreement shall
apply. As used herein “Term” shall mean the initial Term, including any
extension thereof.

     20.2 Termination.

34



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          20.2.1 Material Breach. This Agreement may be terminated in its
entirety by either Party (the “Nonbreaching Party”) upon written notice thereof
to other Party (the “Breaching Party”) in the event of a material breach by the
Breaching Party which is not cured within [*] days after receipt of written
notice from the Nonbreaching Party to the Breaching Party, specifying in
reasonable detail the nature of such breach, or such longer period of time if
the Breaching Party delivers a certificate that such material breach is not
reasonably capable of being cured within such [*] days and that the Breaching
Party is working diligently to cure such breach, but in no event shall the time
for curing such breach exceed an additional [*]days. Notwithstanding the
foregoing, if the material breach referred to in this Section 20.2.1 arises out
of or consists of the failure to pay Lonza amounts due under this Agreement in
accordance with the terms hereof, there shall be a single period of [*]days
after notice of breach within which Genentech shall have the right to cure such
default by making payment in full of the amount then due and payable. In the
event such breach is not cured within such cure period, this Agreement shall
terminate as set forth in the Nonbreaching Party’s notice of breach and in
accordance with the terms of this Article; provided, however, that this
Agreement shall not be terminated prior to the end of such cure period. During
the period in which Lonza is attempting to cure any Lonza material breach,
Genentech shall have no obligation to purchase Product.
          20.2.2 Withdrawal of Product. Genentech may terminate this Agreement
in its sole discretion, upon thirty (30) days prior written notice to Lonza, in
the event the BLA for the Product is withdrawn.
          20.2.3 Permissive Termination. Genentech may terminate this Agreement
at any time for any reason, upon twelve (12) months prior written notice to
Lonza.
          20.2.4 Failure to Timely Achieve Key Milestones or Targeted
Performance Criteria. Genentech may, in its sole discretion, terminate this
Agreement in its entirety upon [*]days prior written notice to Lonza, if
(i) Phase A Completion is not achieved [*] (ii) Phase B Completion is not
achieved [*], (iii) if the sBLA Enablement is not achieved by [*], (iv) FDA
Approval is not received by the later of [*], in the event sBLA Enablement is
achieved [*], (v) the Pre-Campaign/Campaign Requirements for a particular [*]
are not met in [*] (unless such non-compliance with such requirements is cured
within the period specified in Section 5.2.3 [*], and/or (vi) the Campaign
Minimum Runs, Annual Minimum Success Rate and/or Target Yield for a [*] are not
met in such [*].
          20.2.5 Change of Control. In the event of a Change of Control of
Lonza, Genentech shall have the one time right, exercisable within [*] after
such Change of Control (upon thirty (30) days prior written notice to Lonza (or
its successor)), to terminate this Agreement. As used herein “Change of Control”
means the merger, consolidation, sale of substantially all of the assets or
similar transaction or series of transactions, as a result of which Lonza’s
shareholders before such transaction or series of transactions, own less than
fifty percent (50%) of the total number of voting securities of the surviving
entity immediately after such transaction or series of transactions.

     20.3 Consequences of Termination.
          20.3.1 Payment of Amounts Due; Cumulative Remedies. Expiration or
termination of this Agreement for any reason shall not exempt any Party from
paying to any other Party any amounts owing to such Party at the time of such
expiration or termination. Except as expressly stated otherwise herein, remedies
under this Agreement are cumulative, and nothing in this Agreement shall prevent
any Party, in the case of a material breach (after expiration of applicable cure
period and notice periods), from terminating this Agreement and seeking to
enforce its rights under this Agreement.
          20.3.2 Termination of Bulk Drug Commitment.
               (a) Upon termination of this Agreement in its entirety by
Genentech pursuant to Section 20.2.1 (Lonza Material Breach) hereof, Genentech
may, in its discretion, cancel, in whole or in part, any Runs that were
scheduled to be initiated on or after the effective date of such termination.
Likewise, upon termination of this Agreement in its entirety by Lonza pursuant
to Section 20.2.1 (Genentech Material Breach) hereof, Lonza may, in its
discretion, cancel, in whole or in part, any Runs that were scheduled to be
initiated on or after the effective date of such termination. Runs that are in
process [*] as of the effective date of any such termination shall not be
cancelled without the mutual agreement of the Parties, and the Agreement shall
continue to survive with respect to those in-process Runs.

35



--------------------------------------------------------------------------------



TABLE OF CONTENTS



               (b) Upon the issuance of a notice of termination of this
Agreement pursuant to Section 20.2.2 (Withdrawal of Product) or Section 23.4
(Termination for Force Majeure Event) hereof, all Runs which were scheduled to
be initiated after the date on which the notice of termination was issued shall
be automatically cancelled. Runs that are in process at the [*] on the date on
which the notice of termination was issued shall not be cancelled without the
mutual agreement of the Parties, and the Agreement shall continue to survive
with respect to those in-process Runs.
               (c) Upon the termination of this Agreement pursuant to
Section 20.2.3 (Permissive Termination), Genentech may, in its discretion,
cancel, in whole or in part, any Campaign’s and Runs scheduled during such [*]
period (as defined in the current Product Manufacturing Forecast); provided, in
the event of any such cancellation, if the amounts paid by Genentech to Lonza
during such [*] period for Successful Commercial Batches produced from such
Campaigns and Runs amounts to less than [*] Genentech agrees to pay Lonza the
balance of such amount within [*]days following the effective date of
termination of this Agreement (i.e., [*] less the amounts paid for such
Successful Commercial Batches).
               (d) Upon the termination of this Agreement pursuant to
Section 20.2.4 (Failure to Timely Achieve Key Milestones or Targeted Performance
Criteria) or Section 20.2.5 (Change of Control), Lonza shall immediately stop
all Bulk Drug manufacturing hereunder, other than completing testing and release
of Bulk Drug that has been fully manufactured as of the date of termination.
Bulk Drug that has been fully manufactured as of the date of termination but for
which testing and release has not been completed shall remain subject to the
terms of this Agreement, and the Agreement shall continue to survive with
respect to such Bulk Drug.
          20.3.3 Raw Materials. Subject to Lonza’s obligation upon receipt of a
notice of termination to place no further orders for raw materials,
intermediates or packaging components except as may be necessary for completion
of any portion of Lonza’s services hereunder that are not immediately
terminated:
               (a) Upon expiration of this Agreement or termination of this
Agreement pursuant to Section 20.2.1 (Genentech Material Breach) hereof,
Genentech shall purchase from Lonza, at the request of Lonza, at Lonza’s
Acquisition Cost, all remaining usable raw materials, intermediates and
packaging components acquired and paid for by Lonza for the manufacture and
packaging of Bulk Drug under this Agreement (provided such materials and/or
intermediates have a shelf life remaining of at least six (6) months); or
               (b) Upon termination of this Agreement pursuant to Section 20.2.2
(Withdrawal of Product), or Section 20.2.3 (Permissive Termination),
Section 20.2.4 (Failure to Timely Achieve Key Milestones or Targeted Performance
Criteria), Section 20.2.5 (Change of Control) or Section 23.4 (Termination for
Force Majeure Event) hereof, Genentech may purchase from Lonza, at the request
of Lonza, at Lonza’s Acquisition Cost, all remaining usable raw materials,
intermediates and packaging components acquired and paid for by Lonza for the
manufacture and packaging of Bulk Drug under this Agreement.
Notwithstanding the foregoing, Genentech shall not be obligated to purchase an
amount of such raw materials, intermediates and packaging components in excess
of the amount reasonably necessary to fulfill the outstanding Bulk Drug
Commitment for Bulk Drug that are outstanding at the time of such termination
plus a reasonable safety stock.
          20.3.4 Return of Materials and of Genentech Confidential Information,
Transfer of Genentech Equipment. Upon expiration or termination of this
Agreement, unless otherwise directed by Genentech, Lonza shall promptly
(i) return or, at Genentech’s election, destroy all quantities of the Cell Line,
Master Cell Bank, and Working Cell Bank received by Lonza under this Agreement,
the Tech Transfer Agreement or the Quality Agreement, with any such destruction
to be certified in writing to Genentech by an authorized Lonza officer,
(ii) return all Genentech Confidential Information to Genentech, and
(iii) return to Genentech all retention and reserve samples being held by Lonza
pursuant to Section 13.8 hereof. In addition, if requested by Genentech, Lonza
shall transfer the Genentech Equipment to Genentech in accordance with Section
15.2 hereof.
          20.3.5 Return of Lonza Confidential Information. Upon expiration or
termination of this Agreement, and at Lonza’s written request, Genentech shall
promptly return all Lonza Confidential Information to Lonza.

36



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          20.3.6 Accrued Rights. Except as otherwise expressly set forth herein,
any termination or expiration of this Agreement shall be without prejudice to
any right which shall have accrued to the benefit of either Party and shall not
relieve either Party of any obligation which has accrued prior to the effective
date of such termination or expiration, which obligations shall remain in full
force and effect for the period provided therein or, if no period is provided
therein, then such obligations shall remain in full force and effect
indefinitely.

ARTICLE 21.
ASSIGNMENT

     21.1 Assignment. This Agreement shall be binding upon the successors and
assigns of the Parties and the name of a Party appearing herein shall be deemed
to include the names of its successors and assigns. Neither Party may assign its
interest under this Agreement without the prior written consent of the other
Party; provided, however, Genentech may assign its interest under this
Agreement, without the prior written consent of Lonza, (a) to an Affiliate, so
long as Genentech unconditionally guarantees the obligations of such Affiliate
or (b) to a successor of Genentech’s business by reason of merger, sale of all
or substantially all of its assets or other form of acquisition. Any purported
assignment without a required consent shall be void. No assignment shall relieve
any Party of responsibility for the performance of any obligation that accrued
prior to the effective date of such assignment.

ARTICLE 22.
DISPUTE RESOLUTION

     22.1 Exclusions. Section 22.2 below shall not apply to any disputes arising
under Article 18 (Confidentiality) or Section 24.9 (Non-Competition).

     22.2 Dispute Resolution.
          22.2.1 Disputes. The Parties recognize that a bona fide dispute as to
certain matters may from time to time arise during the term of this Agreement
that relates to a Party’s rights and/or obligations under this Agreement. Unless
otherwise specifically recited in this Agreement, disputes among members of each
operating committee will be resolved as recited in this Section 22.2. In the
event of the occurrence of such a dispute, any Party may, by written notice to
the other Parties, have such dispute referred to their respective officers
designated below, or their respective designees, for attempted resolution by
good faith negotiations within five (5) days after such notice is received. Such
designated officers are as follows:
     For Genentech — [*]
     For Lonza — [*]
In the event the designated officers, or their respective designees, are not
able to resolve such dispute within such five (5)-day period, or such other
period of time as the Parties may mutually agree in writing, either Party may,
by written notice to the other, invoke the following provisions of this
Section 22.2 hereinafter.
          22.2.2 Arbitration. The Parties agree that, except as otherwise set
forth in Section 22.1 above or Section 22.2.4 or 22.2.5 below, any dispute,
controversy or claim arising out of or relating to this Agreement, the Tech
Transfer Agreement, or the Quality Agreement (other than issues regarding
disposition of Bulk Drug, which shall be resolved in accordance with the terms
of the Quality Agreement), or the breach, termination, or invalidity thereof,
shall be resolved through binding arbitration. If a dispute arises between the
Parties, and if such dispute cannot be resolved pursuant to Section 22.2.1
above, such dispute shall be finally resolved by binding arbitration
administered by the American Arbitration Association (unless otherwise agreed in
writing by the Parties) in accordance with its Commercial Arbitration Rules
(unless otherwise agreed in writing by the Parties), except as modified herein.
Each Party shall select one arbitrator and the two (2) arbitrators so selected
shall choose a third arbitrator to resolve the dispute. A reasoned arbitration
decision shall be rendered in writing within thirty (30) days of the conclusion
of arbitration and shall be binding and not be appealable to any court in any
jurisdiction. Such arbitration shall be concluded within six (6) months
following the filing of the initial request for arbitration. The prevailing
Party may enter

37



--------------------------------------------------------------------------------



TABLE OF CONTENTS



such decision in any court having competent jurisdiction. Unless otherwise
mutually agreed upon by the Parties, the arbitration proceedings shall be
conducted at San Francisco, California, or such other location as may be agreed
in writing by the Parties. The Parties agree that they shall share equally the
cost of the arbitration filing and hearing fees, and the cost of the
mediator/arbitrator. Each Party must bear its own attorneys’ fees and associated
costs and expenses. NOTWITHSTANDING THE FOREGOING TIME PERIODS IN THIS SECTION
22.2.2, THE PARTIES AND ARBITRATOR SHALL USE ALL DILIGENT EFFORTS TO COMPLETE
ANY ARBITRATION OF A CLAIM OR DISPUTE DESCRIBED IN SECTION 3.1.4(C), 3.1.4(D) OR
SECTION 17.4 WITHIN THIRTY (30) DAYS OF APPOINTMENT OF THE ARBITRATOR TO RESOLVE
THE DISPUTE, AND TO COMPLETE ANY ARBITRATION OF SUCH CLAIM OR DISPUTE WITHIN
NINETY (90) DAYS AFTER THE FILING OF THE INITIAL REQUEST FOR ARBITRATION.
          22.2.3 Jurisdiction. For the purposes of this Article 22, the Parties
agree to accept the jurisdiction of the federal courts located in the Northern
District of California for the purposes of enforcing awards entered on behalf of
Genentech pursuant to this Article 22 and for enforcing the agreements reflected
in this Article, or to a state court in such jurisdiction if the applicable
rules of civil procedure preclude federal court jurisdiction.
          22.2.4 Determination of Patents and Other Intellectual Property.
Notwithstanding the foregoing, any dispute relating to the determination of
validity of a Party’s patents or other issues relating to a Party’s intellectual
property shall be submitted exclusively to the federal court located in the
jurisdiction of the defendant, or to a state court in such jurisdiction if the
applicable rules of civil procedure preclude federal court jurisdiction, and the
Parties hereby consent to the jurisdiction and venue of such courts.
          22.2.5 Claims involving Consequential Damages. The Parties agree that,
with respect to any willful breach by Lonza of its obligation hereunder to
perform, for which Genentech intends to seek Consequential Damages from Lonza,
prior to invoking the provisions of Section 22.2.2 to resolve such dispute,
controversy or claim, the following provisions shall apply:
               (a) Genentech shall provide Lonza with [*] days written notice of
such breach specifying in reasonable detail the nature of such breach and a
statement that Genentech intends to seek Consequential Damages from Lonza for
such breach. If Lonza does not deliver to Genentech a written plan for curing
such breach and cure such breach within such [*] day period, or such longer
period of time if Lonza delivers to Genentech a certificate that such breach is
not reasonably capable of being cured within [*] days and that Lonza is using
all Commercially Reasonable Best Efforts to cure such breach as soon as
possible, but in no event shall the time period for curing such breach exceed an
additional [*] days, at the end of such period, Genentech may seek to have such
dispute finally resolved by binding arbitration in accordance with
Section 22.2.2 above.
               (b) If Genentech files a request for binding arbitration of such
dispute, Genentech shall provide Lonza with written copy of such filing
including a statement that Genentech intends to seek Consequential Damages from
Lonza for such breach.
               (c) To the extent the arbitrator in its written decision awards
Genentech any Consequential Damages, Lonza shall have the right, at its
discretion, to elect to [*] in lieu of paying to Genentech such Consequential
Damages; such election to be made by Lonza in writing to Genentech within five
(5) days of the arbitrator’s written notice to the Parties of such final
decision. In the event of such election: (i) [*] and (ii) Genentech hereby
waives any Consequential Damages awarded in such written decision of such
arbitrator. If written notice is given by Lonza that it does not wish to make
such election, or written notice is not given to Genentech by Lonza within such
five (5) day period, Genentech shall be free to enter such decision in any court
having competent jurisdiction.

ARTICLE 23.
FORCE MAJEURE

     23.1 Effect of Force Majeure Event. No Party shall be in breach of this
Agreement if there is any failure of performance under this Agreement (except
for payment of any amounts due under this Agreement) occasioned by any reason
beyond the control and without the fault or negligence of the Party affected
thereby, including an act of God, fire,

38



--------------------------------------------------------------------------------



TABLE OF CONTENTS



act of government or state, war, civil commotion, insurrection, embargo, an
infectious virus which cannot be detected by testing and which causes a shutdown
for a substantial period of a large portion of the Lonza Facility that was used
for the manufacture of the Product due to contamination despite Commercially
Reasonable Best Efforts by Lonza to prevent such occurrence, prevention from or
hindrance in obtaining energy or other utilities, a market shortage of raw
materials or necessary components (but only to the extent that Lonza has
otherwise complied with the safety stock requirements specified in Section 4.5),
or labor disputes of whatever nature (a “Force Majeure Event”). Nothing in this
Section 23.13 shall, however, release such Party from using its Commercially
Reasonable Best Efforts to avoid or remove all such causes. Upon cessation of
such Force Majeure Event, the affected Party shall promptly resume performance
under this Agreement.

     23.2 Notice of Force Majeure. Each Party agrees to give the other Party
prompt written notice of the occurrence of any Force Majeure Event, the nature
thereof, and the extent to which the affected Party will be unable fully to
perform its obligations under this Agreement. Each Party further agrees to use
Commercially Reasonable Best Efforts to correct the Force Majeure Event as
quickly as practicable and to give the other Party prompt written notice when it
is again fully able to perform such obligations.

     23.3 Annual Minimum Campaign and Annual Minimum Runs. If a Force Majeure
Event prevents Lonza from manufacturing Bulk Drug under this Agreement in any
calendar year, the parties shall in good faith discuss and Lonza shall use
Commercially Reasonable Best Efforts to schedule and conduct an additional
Campaign within the next six (6) months following correction of such Force
Majeure Event in order to make-up such shortfall, shortage or delay and/or
increase proportionately the Annual Minimum Campaign and Annual Minimum Runs in
the subsequent calendar year.

     23.4 Target Dates and Milestones. It is understood and agreed that nothing
herein this Article 23 shall entitle Lonza, or obligate Genentech, to extend any
of the target dates specified in Section 4.7 and/or the dates for completion of
milestones set forth in Section 6.3.

     23.5 Termination. Genentech may terminate this Agreement if Lonza is unable
to perform pursuant to this Article 23 for a period of six (6) months.

ARTICLE 24.
MISCELLANEOUS

     24.1 Notices. Other than notices within the jurisdiction of the respective
Project Team Leaders, which shall be given to those individuals, any notice
required or permitted to be given under this Agreement by any Party shall be in
writing and shall be (a) delivered personally, (b) sent by registered mail,
return receipt requested, postage prepaid, (c) sent by a nationally-recognized
courier service guaranteeing next-day or second day delivery, charges prepaid,
or (d) delivered by facsimile (with the original promptly sent by any of the
foregoing manners), to the addresses or facsimile numbers of the other Parties
set forth below, or at such other addresses as may from time to time be
furnished by similar notice by any Party. The effective date of any notice under
this Agreement shall be the date of receipt by the receiving Party.
If to Genentech: Corporate Secretary

     
 
  Genentech, Inc.
I DNA Way
South San Francisco, CA 94080
Fax: (650) 952-9881
Phone: (650) 225-1672

 
   
with a copy to:
  Senior Vice President of Product Operations
Genentech, Inc.
1 DNA Way, MS 53
South San Francisco, CA 94080
Fax: (650) 225-5007
Phone: (650) 225-3978

39



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     
with a copy to:
  Vice President of Business & Commercial Development
Genentech, Inc.
1 DNA Way
South San Francisco, CA 94080 Phone: (650) 225-3705
Fax: (650) 225-3009
 
   
If to Lonza:
  Lonza Biologics, Inc.
Chief Operating Officer
101 International Drive
Portsmouth, New Hampshire 03801
Fax: (603) 610-5050
Phone: (603) 610-4899
 
   
with a copy to:
  Lonza Biologics, Inc.
Legal Advisor
101 International Drive
Portsmouth NH 03801
Fax: (603) 610-5050
Phone: (603) 610-5295

 
   
with a copy to:
  Corporate Legal Counsel
Lonza Group Ltd
Muenchensteinerstrasse 38
CH-4002 Basel, Switzerland


     24.2 Applicable Law. This Agreement shall be construed, interpreted and
enforced in accordance with the internal substantive laws of the State of
California, without reference to the choice of law doctrine of such state.

     24.3 Headings. The table of contents and all headings in this Agreement are
for convenience of reference only and shall not affect the interpretation of
this Agreement.

     24.4 Exhibits. All exhibits referred to herein form an integral part of
this Agreement and are incorporated into this Agreement by such reference.

     24.5 Severability. Each Party hereby expressly agrees that it has no
intention to violate any public policy, statutory or common laws, rules,
regulations, treaty or decision of any government agency or executive body
thereof of any country or community or association of countries; that if any
word, sentence, paragraph, clause or combination thereof in this Agreement is
found by a court or executive body with judicial powers having jurisdiction over
this Agreement or any Party hereto, in a final unappealed order, to be in
violation of any such provisions in any country or community or association of
countries, such words, sentences, paragraphs, clauses or combination shall be
inoperative in such country or community or association of countries and the
remainder of this Agreement shall remain binding upon the Parties, so long as
enforcement of the remainder does not violate the Parties’ overall intentions in
this transaction.

     24.6 Independent Contractors. Each of the Parties is an independent
contractor and nothing herein contained shall be deemed to constitute the
relationship of partners, joint venturers, nor of principal and agent between
the Parties. Neither Party shall hold itself out to Third Parties as purporting
to act on behalf of, or serving as the agent of, the other Party.

     24.7 Waiver. No waiver of any term, provision or condition of this
Agreement whether by conduct or otherwise in any one or more instances shall be
deemed to be or construed as a further or continuing waiver of any such term,
provision or condition or of any other term, provision or condition of this
Agreement.

     24.8 Counterparts. This Agreement and any amendment hereto may be executed
in any number of counterparts, each of which shall for all purposes be deemed an
original and all of which shall constitute the same instrument. This Agreement
shall be effective upon full execution by facsimile or original, and a facsimile
signature shall be deemed to be and shall be as effective as an original
signature.

40



--------------------------------------------------------------------------------



TABLE OF CONTENTS



24.9 [This Section intentionally left blank.]

     24.10 Harmful Products. During the Term, Lonza agree that it shall not
manufacture, either for commercial supply or clinical supply, for itself or any
Affiliate or Third Party, any compound or composition of matter (including
without limitation any viruses, antibiotics, or microplasmas) which may put at
risk Lonza’s efforts to obtain and maintain Regulatory Approval of the Lonza
Facility and/or to manufacture Bulk Drug in accordance with the terms of this
Agreement. In addition, Lonza agrees not to use any form of penicillin or
cephalosporin in the Manufacturing Process utilized at the Lonza Facility,
without Genentech’s prior written consent.

     24.11 Non-Solicitation. The Parties recognize that each Party has a
substantial interest in preserving and maintaining confidential its Confidential
Information hereunder. Each Party recognizes that certain of the other Party’s
employees, including those engaged in manufacturing, validating and testing
Product, may have access to such Confidential Information of the other Party.
The Parties therefore agree not to knowingly solicit or otherwise induce or
attempt to induce for purposes of employment, any employees from the other Party
involved in the manufacturing, validating or testing of any Product during the
Term and for a period of two years thereafter.

     24.12 Injunctive Relief. Lonza agrees that Genentech would be irreparably
injured by a material breach by Lonza or its employees of Lonza’s obligations
under Article 4 and/or Article 5, and that monetary remedies would be inadequate
to protect Genentech against any actual or threatened material breach of the
provisions of such Articles by Lonza or by its employees, and, without prejudice
to any other rights and remedies otherwise available to Genentech, Lonza agrees,
upon proof of any such actual or threatened material breach, to the granting of
equitable relief, including injunctive relief and specific performance, in
Genentech’s favor without proof of actual damages. It is further understood and
agreed that no failure or delay by Genentech in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege hereunder.

     24.13 Entirety; Amendments. This Agreement, including any exhibits attached
hereto and referenced herein, constitutes the full understanding of the Parties
and a complete and exclusive statement of the terms of their agreement with
respect to the specific subject matter hereof (i.e., purchase and supply of Bulk
Drug), and no terms, conditions, understandings or agreements purporting to
modify or vary the terms thereof shall be binding unless it is hereafter made in
writing and signed by each of the Parties. No modification to this Agreement
shall be effected by the acknowledgment or acceptance of any purchase order or
shipping instruction forms or similar documents containing terms or conditions
at variance with or in addition to those set forth herein. In the event of a
conflict between this Agreement, the exhibits hereto, the Tech Transfer
Agreement or the Quality Agreement, the terms of this Agreement shall control
(except, with respect to issues of quality control, other than as specified in
Section 3.1.4(c) of this Agreement, the terms of the Quality Agreement shall
control). This Agreement may be amended and supplemented only by a written
instrument signed by each of the Parties.

     24.14 Preference. Unless otherwise specifically provided for in the Quality
Agreement and/or Tech Transfer Agreement, the terms of this Agreement shall
prevail in the event of a conflict between this Agreement and any of the
aforementioned agreements.
[the remainder of this page intentionally blank]

41



--------------------------------------------------------------------------------



TABLE OF CONTENTS



IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the Effective Date.

             
GENENTECH, INC.
      LONZA BIOLOGICS, INC.    
 
           
By: /S/ Arthur D. Levinson
      By: /S/ Markus Gemuend    
 
           
Name: Arthur D. Levinson
Title: Chairman and CEO
      Name: Markus Gemuend
Title: Chief Executive Officer    
 
           
 
      LONZA BIOLOGICS, PLC    
 
           
 
      By: /S/ Markus Gemuend
Name: Markus Gemuend
Title: Chief Executive Officer    

42



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Exhibit A
Annual Minimums***

          Calendar Year   Campaign Minimum*   Campaign Minimum Runs**

[*]
*Unless otherwise mutually agreed by the Parties, Lonza shall conduct the
Campaign in each year in [*] Any Runs started during a Campaign shall be
completed, [*]
**When used in this Exhibit, the term “Runs” for purposes of defining the term
[*] shall mean commencement of a fermentation start of the Manufacturing Process
at the [*], with the intent to progress through the [*] and [*], harvest,
recovery, quality testing and release.
***[*] it is understood and agreed that the Campaign Minimums and Campaign
Minimum Runs shall be adjusted accordingly to account for such [*]
Campaign Maximums
Calendar Year
                                                                                                                        
                                      Successful Commercial Batches
[*]

43



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Exhibit B
Annual Minimum Success Rate

      Calendar Year   Minimum Successful Commercial Lots
[*]
  [*]of Annual Minimum Runs
 
   
[*]
  [*]of Annual Minimum Runs
 
   
[*]
  [*]of Annual Minimum Runs
 
   
[*]
  [*]of Annual Minimum Runs

44



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Exhibit C
Target Yield
1. The initial Target Yield is [*] with a standard deviation of +/- [*]. The
initial Target Yield is based on [*] data obtained by Genentech [*]for
manufacture of the Bulk Drug (adjusted for the Lonza Facility).
2. Following completion of all Successful Development Runs (as determined in
accordance with the Tech Transfer Agreement), the JPT shall review and revise as
necessary the initial Target Yield based on (i) the [*] data obtained by
Genentech [*] for manufacture of the Bulk Drug and (ii) the [*] data obtained by
the Parties from the Successful Development Runs.
3. Following completion of all Successful Qualification Lots (as determined in
accordance with the Tech Transfer Agreement), the JPT shall review and revise as
necessary the current Target Yield based on (i) such [*] data obtained by
Genentech [*] for manufacture of the Bulk Drug and (ii) the [*] data obtained by
the Parties from the Successful Development Runs and (iii) the [*] data obtained
by the Parties from the Successful Qualification Lots. Such Target Yield shall
be the Target Yield for Commercial Production of the Bulk Drug for the remainder
of the Term, unless otherwise agreed by the Parties in writing. It is understood
that based on the current BLA for the Product, the final Target Yield must be
within [*]of the initial Target Yield.

45

--------------------------------------------------------------------------------